EXHIBIT 10.1
CONTRACT FOR THE PURCHASE
AND SALE OF REAL ESTATE
     This CONTRACT FOR THE PURCHASE AND SALE OF REAL ESTATE (this “Contract”) is
executed between WEST PLANO LAND COMPANY, LP a Delaware limited partnership
(“Seller”), and DIODES INCORPORATED, a Delaware corporation (“Purchaser”), to be
effective (the “Effective Date”) when fully executed by Seller and Purchaser.
SECTION 1
AGREEMENT OF SALE AND PURCHASE
     1.01 In consideration of the covenants contained herein, and subject to the
terms and conditions hereof, Seller agrees to sell to Purchaser and Purchaser
agrees to purchase from Seller the real property being approximately 15.5 acres
located in Plano, Collin County, Texas bounded on the east side by
Communications Parkway and on the north side by Legacy Drive as depicted on
Exhibit “A” attached hereto and incorporated herein, together with all
improvements located thereon and all rights and appurtenances pertaining
thereto, if any, including all rights, title, and interest of Seller in and to
adjacent streets, alleys, and rights-of-way (all of the foregoing collectively
referred to as the “Property”).
     1.02 Upon delivery of the Survey (as hereinafter defined), the metes and
bounds legal description reflected on the Survey shall be substituted for
Exhibit “A” for all purposes under this Contract.
SECTION 2
EARNEST MONEY
     2.01 On or before 5:00 p.m., Dallas, Texas, time on the third (3rd)
business day after the Effective Date, Purchaser shall deliver wired funds to
Republic Title Company of Texas, Inc., 2626 Howell Street, 10th Floor, Dallas,
Texas 75204, Attention: C. Richard White [phone (214) 855-8868] (the “Title
Company”) in the amount of One Hundred Thousand Dollars ($100,000.00) (the
“Earnest Money”). The Title Company shall place the Earnest Money in an
FDIC-insured, interest-bearing account in a financial institution approved by
Seller (with the Title Company placing the Earnest Money in multiple accounts to
the extent necessary for the Earnest Money to be fully insured). All interest
earned on any portion of the Earnest Money held in escrow by the Title Company
hereunder shall (a) be added to the principal of the Earnest Money then held in
escrow; (b) constitute a part of the Earnest Money; and (c) be included within
the meaning and definition of the term “Earnest Money” used herein. Interest
earned on the Earnest Money shall, for income tax purposes, be deemed earned by
Purchaser. Purchaser hereby represents and warrants that its federal taxpayer
identification number is 95-2039518.
     2.02 Unless returned to Purchaser as hereinafter provided or paid to Seller
as hereinafter provided, the Earnest Money shall be paid to Seller at Closing
(hereinafter defined) as a credit against the Purchase Price (hereinafter
defined).
West Plano Land — Diodes Contract of Sale

1



--------------------------------------------------------------------------------



 



     2.03 Purchaser’s obligation to deliver the Earnest Money is a condition
precedent to Seller’s obligations and Purchaser’s rights hereunder. If Purchaser
fails to deposit the Earnest Money as required by Section 2.01 hereof, Seller
may terminate this Contract immediately upon written notice to Purchaser
(without any opportunity by Purchaser to cure); whereupon, except for the
Surviving Obligations (hereinafter defined), neither party shall have any
further rights, obligations, or remedies under this Contract. Seller’s right to
terminate this Contract as provided in this Section 2.03 shall continue until
the Earnest Money has been deposited and can only be waived by Seller in
writing.
SECTION 3
PURCHASE PRICE
     The purchase price (the “Purchase Price”) for the Property shall be based
on an amount equal to Seven and 50/100 Dollars ($7.50) per square foot of Net
Land Area contained in the Property, being approximately Five Million
Sixty-three Thousand Eight Hundred Fifty Dollars ($5,063,850.00), to be amended,
however, as the Net Land Area is determined by the Survey (as hereinafter
defined), and shall be payable to Seller, in cash, in accordance with the terms
provided herein at the Closing (as hereinafter defined). The term “Net Land
Area” means the gross land area of the Property less the land area, if any,
included in (i) utility easements, drainage easements, ingress/egress easements
or existing or proposed rights-of-way that materially and adversely affect the
development or use of the Property for commercial office purposes (excepting any
easements located within the landscape setback), (ii) the 100-year flood plain,
and (iii) encroachments on the Property. Any area within the 100-year flood
plain shall be as defined by the Federal Emergency Management Agency or other
applicable governmental authority.
SECTION 4
TITLE COMMITMENT AND SURVEY
     4.01 Delivery of Title Commitment. Within fifteen (15) days after the
Effective Date, Seller, at its sole cost and expense, shall cause to be
delivered to Purchaser a current commitment for title insurance covering the
Property issued by the Title Company, together with the best available copies of
all items referred to therein as exceptions (collectively, the “Title
Commitment”).
     4.02 Delivery of Survey. Within fifteen (15) days after the Effective Date,
Seller, at Seller’s cost and expense, shall cause to be delivered to Purchaser
the most current survey of the Property (the “Survey”) in Seller’s possession,
prepared by a licensed surveyor or engineer (the “Surveyor”) and meeting the
minimum standard detail requirements for ALTA/ACSM Land Title Surveys. The
Survey shall (i) set forth a “metes and bounds” description of the Property,
(ii) show all alleys, streets, roads, and rights-of-way within the boundaries of
the Property, (iii) show any improvements that constitute an encroachment or
protrusion affecting the Property, (iv) identify any portion of the Property
lying within any 100-year flood plain, (v) identify all recorded easements that
affect the Property, (vi) set forth the number of total square feet of the
Property, and (vii) specify the gross land area and the Net Land Area of the
Property. The Survey shall include a certification to the Title Company and
Purchaser and shall be otherwise in
West Plano Land — Diodes Contract of Sale

2



--------------------------------------------------------------------------------



 



a form acceptable to the Title Company to permit, at Purchaser’s sole cost and
election, modification of the Survey exception to the Owner’s Policy of Title
Insurance to be delivered to Purchaser to read “Shortages in Area” only.
SECTION 5
PURCHASER’S REVIEW OF TITLE COMMITMENT
AND SURVEY
     5.01 Purchaser’s Title Review Period. Purchaser shall have until 5:00 p.m.,
Dallas, Texas, time on the tenth (10th) day after Purchaser receives the last of
the Title Commitment and the Survey (the “Title Review Period”) within which to
review and make written objections (the “Objections”) to any matters shown or
referred to in the Title Commitment or on the Survey. All matters shown in the
Title Commitment or on the Survey with respect to which Purchaser does not make
an Objection within the Title Review Period shall be deemed “Permitted
Exceptions.”
     5.02 Seller’s Response; Purchaser’s Right to Terminate. Seller shall
respond in writing (“Seller’s Response”) to any Objections within five
(5) business days after receiving Purchaser’s Objections; provided however,
Seller shall have no obligation to cure any Objections. If Seller’s Response is
unsatisfactory to Purchaser for any reason, Purchaser, as its sole and exclusive
remedy, may terminate this Contract by delivering written notice of termination
to Seller within three (3) days after receiving Seller’s Response (the
“Termination Period”); whereupon, the Earnest Money shall be returned to
Purchaser, and, except for the Surviving Obligations (hereafter defined),
neither party shall have any further rights, obligations, or remedies under this
Contract. In the event that Purchaser elects not to terminate the Contract, any
Objection which Seller has not agreed to cure, other than a Must-Cure Objection,
shall be deemed to be a Permitted Exception. Notwithstanding the foregoing,
Seller agrees at or prior to Closing to satisfy and cause to be released of
record the following (“Must-Cure Objections”): (i) any mortgage, deed of trust
or other security interest granted by Seller to secure a loan or other monetary
obligation, and (ii) any mechanic’s, materialmen’s, tax, judgment or other lien
entered against Seller that would survive Closing and thereafter be enforceable
against the Property or Purchaser, as owner of the Property. In addition, Seller
agrees to terminate the Haggard Lease (as hereinafter defined) as it relates to
the Property on or before the Closing Date.
     5.03 Purchaser’s Failure to Terminate. If Purchaser fails to terminate this
Contract within the Inspection Period (defined below) or the Termination Period:
          (a) Purchaser shall be deemed to have unconditionally waived all
Objections to any matters shown in the Title Commitment or on the Survey that
remain uncured upon expiration of the Termination Period except those
Objections, if any, that Seller has agreed in writing to cure prior to Closing
(including any Must-Cure Objections);
          (b) Permitted Exceptions shall also include any Objections which
Purchaser has waived or is deemed to have waived or that Seller has cured to
Purchaser’s reasonable satisfaction prior to Closing;
West Plano Land — Diodes Contract of Sale

3



--------------------------------------------------------------------------------



 



          (c) Upon expiration of the Inspection Period, Purchaser shall have
completed its Studies (hereinafter defined) and, except for matters Seller has
cured or agreed in writing to cure prior to Closing, Purchaser shall be deemed
to have unconditionally approved and accepted the condition of the Property,
except as to matters which must be satisfied under the terms of Section 6.07 as
a condition to Closing;
          (d) Upon expiration of the Inspection Period, Purchaser shall be
deemed to have unconditionally waived any Necessary Approvals (as hereafter
defined) which have not yet been obtained; and
          (e) Upon expiration of the Inspection Period, the Earnest Money shall
become nonrefundable, except in the event of Seller’s default or a failure of
any express condition precedent to Purchaser’s obligation to close.
SECTION 6
PURCHASER’S INSPECTION PERIOD; COVENANTS AND CONDITIONS
     6.01 Purchaser’s Inspection Period; Right to Terminate. Purchaser shall
have the period (the “Inspection Period”) beginning on the Effective Date and
ending on June 15, 2008 during which to inspect the Property and to seek to
obtain the Necessary Approvals. In the event Purchaser determines the Property
is unacceptable to Purchaser, or if Purchaser fails to obtain any of the
Necessary Approvals, Purchaser has the right to terminate this Contract, in its
sole discretion, by written notice delivered to Seller prior to the expiration
of the Inspection Period, whereupon the Earnest Money shall be returned to
Purchaser and, except for the Surviving Obligations, neither party shall have
any further rights, obligations, or remedies under this Contract.
     6.02 Right to Inspect. During the Inspection Period and subject to Seller’s
security requirements, Purchaser shall have the right to go onto the Property
during normal business hours to conduct such physical, engineering,
archeological, soils, subsidence, environmental, feasibility, and other tests
and studies as Purchaser deems appropriate (collectively, the “Studies”), all at
the sole cost and expense of Purchaser. Purchaser shall obtain the approval of
Seller prior to performing any invasive tests on the Property, which approval
shall not be unreasonably withheld. If this Contract fails to close, Purchaser
shall restore the Property to substantially the same condition as existed prior
to entry onto the Property, at the sole cost and expense of Purchaser. Purchaser
shall release, hold harmless, defend, and indemnify Seller (and the directors,
officers, employees, agents, and representatives of Seller, collectively) from
and against any claim, suit, liability, damage, loss, cost, and expense
(including the reasonable fees and expenses of attorneys selected by any of the
indemnified parties) asserted against or incurred by such indemnified parties as
a direct or indirect result of any act or omission of Purchaser or its
employees, agents, contractors, or representatives in conducting the Studies,
provided, however, the indemnity shall not extend to (i) protect Seller from any
pre-existing liabilities for matters merely discovered by Purchaser (i.e.,
latent environmental contamination), except to the extent such liabilities are
increased due to Purchaser’s actions or negligence or (ii) any liens, claims,
causes of action, damages, liabilities or expenses that are attributable to the
action or inaction of Seller or its agent or employees. The obligations of
Purchaser to restore the Property and to hold harmless, defend, and indemnify
Seller (or any other indemnified parties) contained in this Section 6 shall
survive Closing or any termination of this Contract.
West Plano Land — Diodes Contract of Sale

4



--------------------------------------------------------------------------------



 



     6.03 Necessary Approvals. During the Inspection Period, Purchaser shall
seek to secure from the applicable governmental authorities all changes of
zoning, special use permits, conditional use permits, approvals, consents,
licenses and permits necessary for Purchaser’s development of the Property
(collectively, the “Necessary Approvals”). Purchaser shall submit to the
appropriate governmental authorities all applicable applications for the
Necessary Approvals, together with any related supporting documentation,
promptly following the Effective Date. Any Necessary Approvals which would be
binding upon Seller in the event Purchaser does not close its acquisition of the
Property shall be subject to the prior approval of Seller in its sole and
absolute discretion.
     6.04 Delivery of Reports. Seller will deliver to Purchaser the following
documents, if any, in Seller’s possession: (a) a copy of that certain
Environmental FirstSearch Report prepared by Banks Information Solutions, Inc.,
Job 0710-02 dated July 10, 2006 (“Phase I”) covering the Property and certain
additional property not covered by the Contract, which if provided by Seller,
shall be for informational purposes only, and shall not be used in lieu of
Purchaser’s further due diligence inspection of the Property during the
Inspection Period, as defined in Section 6.01 hereof; (b) correspondence with
governmental agencies regarding the environmental condition of the Property; if
any, (c) copies of the ad valorem tax statements covering the Property for the
three (3) year period prior to the Effective Date (or for the period of time
that Seller has owned the Property, whichever is less); (d) copies of all
geotechnical reports and soil compaction tests performed by or on behalf of
Seller with regard to the Property, if any, which, if provided by Seller, shall
be for informational purposes only, and shall not be used in lieu of Purchaser’s
further due diligence inspection of the Property during the Inspection Period,
as defined in Section 6.01 hereof; and (e) a copy of the recorded subdivision
plat to which the Property is a part, if any. Purchaser acknowledges that Seller
is not making any representations or warranties concerning the environmental
condition of the Property or as to the accuracy, completeness, or conclusions
contained in the Phase I or as to the accuracy, completeness or conclusions
contained in any other report delivered by Seller to Purchaser under this
Section 6.04. Additionally, if Purchaser and Seller have failed to close the
sale and purchase of the Property, upon the Seller’s request, Purchaser will
provide or cause its consultants to provide to Seller copies of all third party
studies, reports and test results received by the Purchaser (collectively,
“Reports”) and the consultants regarding the Property (without representation or
warranty as to the accuracy, completeness, or conclusions contained in the
Reports), without any additional charge to Seller, within three (3) business
days from the date of termination of this Contract, and if Purchaser is entitled
to a refund of the Earnest Money under the applicable termination, the delivery
of such Reports to Seller shall be a condition precedent to the return of the
Earnest Money to Purchaser.
     6.05 Required Insurance. Purchaser shall maintain (i) comprehensive general
liability insurance, including blanket contractual liability insurance, on a per
occurrence basis and in an amount of not less than $3,000,000.00 covering any
personal injury and property damage arising in connection with the presence of
the Purchaser, its employees, representatives, agents, contractors, any
subcontractors, vendors or their respective employees, representatives or
agents,
West Plano Land — Diodes Contract of Sale

5



--------------------------------------------------------------------------------



 



(ii) comprehensive automobile liability insurance covering all owned, non-owned
and hired vehicles, with limits of not less than $1,000,000.00 combined single
limit for personal injury and property damage, and (iii) statutory worker’s
compensation and employer’s liability coverage in amounts not less than
$250,000.00, or qualified self-insurance, with sufficient evidence of such
self-insurance as reasonably requested by Seller. Purchaser will deliver a
certificate of insurance that names Seller and Purchaser as an additional
insured thereunder related to the liability coverage as their respective
interests may appear, verifying such coverage to Seller prior to entry upon the
Property. All insurance will be provided by insurance companies reasonably
acceptable to the Seller, authorized to do business in the State of Texas and
rated not less than A-VII in Best’s Insurance Guide. Purchaser’s liability
insurance will be a primary policy and not in excess or contributing with or
secondary to any other insurance as may be available to Seller. Seller retains
the right to request certificates of insurance from contractors, subcontractors
and vendors of Purchaser prior to entering the Property to ensure compliance
with this Contract. In the event Purchaser’s insurance is materially changed
which may affect Seller’s interest or is going to be cancelled, Purchaser will
provide Seller notice 30 days prior to any such change or cancellation.
Purchaser’s indemnification set forth in the prior paragraph shall remain in
full force and effect related to any and all activities of Purchaser and
Purchaser’s employees, representatives, agents, subcontractors, vendors, guests
and invitees. The obligations of Purchaser contained in this Section 6.05 shall
survive Closing or any termination of this Contract.
     6.06 Seller’s Obligations Prior to Closing. From and after the Effective
Date until Closing, Seller and/or Seller’s agents or representatives shall:
          (a) Notices. Provide to Purchaser, within a reasonable time following
receipt thereof, any and all notices in any manner relating to the Property
received by Seller or its agents or representatives from any governmental or
quasi-governmental instrumentality.
          (b) New Contracts. Seller shall refrain from transferring the
Property, or creating on the Property any easements; provided, however, that
nothing herein shall preclude Seller from (i) placing new or additional
financing on the Property secured by a Deed of Trust, Assignment of Leases and
Rents, or other lien, provided that such liens may by their terms be removed by
Seller at Closing, or (ii) entering into any easements or other documents
required by any applicable governmental or quasi-governmental authority or
provider of utility services.
     6.07 Haggard Lease. Seller has informed Purchaser that the Property is
currently subject to a farming and grazing lease (the “Haggard Lease”). Seller
covenants that neither the Haggard Lease nor a Memorandum thereof will be
recorded and that Seller will terminate the Haggard Lease as it relates to the
Property on or before the Closing Date. Seller will provide a copy of the
Haggard Lease to Purchaser promptly following the Effective Date.
     6.08 Conditions to Purchaser’s Obligation to Close. The obligation of
Purchaser to consummate the conveyance of the Property hereunder is subject to
the full and complete satisfaction of each of the following conditions
precedent:
          (a) The representations and warranties of Seller contained in this
Contract shall be true, complete and accurate in all material respects, on and
as of the date hereof and the Closing Date as if the same were made on and as of
such date;
West Plano Land — Diodes Contract of Sale

6



--------------------------------------------------------------------------------



 



          (b) Seller shall have performed each and every obligation and covenant
of Seller to be performed hereunder; and
          (c) The Haggard Lease is terminated as it relates to the Property
effective as of the Closing Date.
          Purchaser shall have the right to waive some or all of the foregoing
conditions in its sole and absolute discretion; provided, however, that no such
waiver shall be effective or binding on Purchaser unless it is in writing and
executed by an authorized officer of Purchaser.
     6.09 Conditions to Seller’s Obligation to Close. The obligation of Seller
to consummate the conveyance of the Property hereunder is subject to the full
and complete satisfaction of each of the following conditions precedent:
          (a) The representations and warranties of Purchaser contained in this
Contract shall be true, complete and accurate in all material respects, on and
as of the date hereof and the Closing Date as if the same were made on and as of
such date; and
          (b) Purchaser shall have performed each and every obligation and
covenant of Purchaser to be performed hereunder.
          Seller shall have the right to waive some or all of the foregoing
conditions in its sole and absolute discretion; provided, however, that no such
waiver shall be effective or binding on Seller unless it is in writing and
executed by an authorized officer of Seller.
SECTION 7
REPRESENTATIONS
     7.01 Representations of Seller. Seller makes the following representations
to Purchaser which are true and correct as of the date Seller executes this
Contract and which shall be true and correct at Closing:
          (a) To Seller’s Knowledge (hereafter defined), Seller has not received
any notice, and has no actual knowledge, of any pending or threatened litigation
or pending or threatened condemnation proceeding that affects the Property;
          (b) Except for the Haggard Lease, to Seller’s Knowledge, there are no
parties in possession of any portion of the Property as lessees, tenants at
sufferance or trespassers;
          (c) To Seller’s Knowledge, there are no mechanic’s liens or unrecorded
liens against the Property for any activities attributable to Seller, its
agents, or employees;
          (d) Seller is a Delaware limited partnership, validly existing and in
good standing, with full power and authority to enter into this Contract, to
consummate the sale and purchase of the Property, and to perform the covenants
and agreements of Seller, all as contemplated or provided for by this Contract;
and are empowered to bind Seller to this Contract;
          (e) Except as provided in this Contract, no joinder or consent of any
other person or party is required in connection with the consummation of sale
and Purchase of the Property under this Contract by Seller;
West Plano Land — Diodes Contract of Sale

7



--------------------------------------------------------------------------------



 



          (f) The execution, delivery and performance of this Contract does not,
and the consummation of the transactions contemplated hereby will not, violate
any provision of the Articles of the partnership agreement of Seller, or any
provision of any agreement, instrument, order, judgment or decree to which
Seller is a party;
          (g) There is no claim, action, litigation, arbitration or other
proceeding pending or, to the best of Seller’s knowledge, threatened against
Seller which relates to the Property or the transactions contemplated hereby or
which to the knowledge of Seller could result in the imposition of a lien
against the Property or an action against Purchaser. If Seller receives notice
of any such claim, litigation or proceeding prior to the Closing, Seller shall
promptly notify Purchaser of the same in writing;
          (h) To Seller’s knowledge, Seller has not received any written notices
from any federal, state, county or municipal agency or authority claiming a
material violation or breach of any laws, ordinances, orders, regulations or
guidelines affecting the Property, which breach or violation has not been cured
by Seller; and
          (i) Seller is not a “foreign person” as that term is used in
Section 1445(f)(3) of the United States Internal Revenue Code of 1986, as
amended.
          With the sole exception of Sections 7.01(d), (e) and (f), all
representations and warranties of Seller contained in this Contract, however
described or characterized, including, but not limited to, Seller’s “knowledge”
and Seller’s “actual knowledge” (“Seller’s Knowledge”) shall be representations
and warranties based solely on the actual knowledge of Mark C. Allyn and David
Reed (“Seller’s Representatives”). The “actual knowledge” of the foregoing
individuals does not create any independent duty of inquiry by such individuals
and does not include any knowledge imputed to them from any other person. None
of Mark C. Allyn or David Reed shall have any personal liability to Purchaser
under this Contract. The express representations and warranties of Seller made
in this Contract shall survive Closing and not merge into any instrument or
conveyance delivered at the Closing; provided, however, that any action, suit or
proceeding with respect to the truth, accuracy or completeness of such
representations and warranties shall be commenced, if at all, on or before the
date which is twelve (12) months after the date of the Closing and, if not
commenced on or before such date, thereafter such representations and warranties
shall be void and of no force or effect, and provided further, (a) Purchaser
shall seek only actual damages and not consequential, special, punitive or
indirect damages as a result of any default by Seller, and (b) in no event shall
Seller’s aggregate liability to Purchaser under this Contract for any and all
breaches of a representation and warranty or any other obligation that survives
Closing exceed an amount equal to Five Hundred Thousand and No/100 Dollars
($500,000.00).
     7.02 EXCEPT AS SPECIFICALLY PROVIDED IN THIS CONTRACT OR IN ANY DOCUMENT
DELIVERED BY SELLER TO PURCHASER AT CLOSING:
          (a) Purchaser acknowledges and agrees that none of Seller or its
agents or representatives has made any representations or warranties as to the
Property or its environmental or physical condition.
West Plano Land — Diodes Contract of Sale

8



--------------------------------------------------------------------------------



 



          (b) Purchaser acknowledges and agrees that EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS CONTRACT, SELLER HAS NOT MADE, DOES NOT MAKE, AND
EXPRESSLY DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS, COVENANTS, OR GUARANTEES,
EXPRESS OR IMPLIED OR ARISING BY OPERATION OF LAW, AS TO THE MERCHANTABILITY,
HABITABILITY, QUANTITY, QUALITY, OR ENVIRONMENTAL CONDITION OF THE PROPERTY
(INCLUDING BUT NOT LIMITED TO THE PRESENCE OR ABSENCE OF ANY AND ALL HAZARDOUS
MATERIALS) OR ITS SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN THE OPPORTUNITY
TO INSPECT THE PROPERTY DURING THE INSPECTION PERIOD, OTHER THAN THE EXPRESS
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN THIS CONTRACT, PURCHASER IS
RELYING SOLELY ON ITS OWN INVESTIGATION OF THE PROPERTY AND NOT ON ANY
INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER. PURCHASER FURTHER ACKNOWLEDGES
AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE
PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY
INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS CONTRACT, MAKES NO REPRESENTATIONS AS TO
THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION.
          (c) Purchaser acknowledges and agrees that as of Closing, Purchaser
will have thoroughly investigated and thoroughly inspected the Property and will
be familiar and satisfied with all aspects of the physical condition of the
Property and will have made its own determination as to the merchantability,
habitability, quantity, quality, and condition of the Property, including,
without limitation, the possible presence of Hazardous Materials (as hereinafter
defined) at, on, in, or under the Property and the Property’ suitability or
fitness for any particular purpose or use.
          (d) Purchaser acknowledges and agrees that after Closing (except as to
provisions of this Contract which expressly survive Closing), Purchaser will be
deemed to have unconditionally accepted the Property in its condition on the
Closing Date on an “AS IS”, “WHERE IS” and “WITH ALL FAULTS” basis (including
any environmental conditions or matters) and acknowledges and agrees that
without this unconditional acceptance, the sale of the Property would not be
made and that Seller shall be under no obligation whatsoever to undertake any
repair, alteration, remediation, or other work of any kind with respect to any
portion of the Property.
          (e) Purchaser, and Purchaser’s successors and assigns, expressly and
unconditionally release Seller and Seller’s affiliates, successors, and assigns
from any and all responsibility, liability, obligations, and claims (whether
known or unknown, apparent, non-apparent, or latent, and whether existing prior
to, at, or after the Closing) that Purchaser and its successors and assigns may
now or hereafter have against Seller and Seller’s affiliates, successors, and
assigns based, in whole or in part, upon the presence of Hazardous Materials at,
on, in, or under the Property, including, without limitation, any obligation to
take the Property back or reduce the Purchase Price, and including any actions
for contribution or indemnity.
West Plano Land — Diodes Contract of Sale

9



--------------------------------------------------------------------------------



 



          (f) The term “Hazardous Materials” as used in this Section 7 means any
substances (a) the presence of which requires reporting, investigations or
remediation under any current federal, state, or local statute, regulation or
ordinance or (b) which are currently defined as hazardous waste, hazardous
substances, toxic substances, regulated substances, pollutants, or contaminants
under any current federal, state, or local statute, regulation or ordinance.
THE PROVISIONS OF THIS SECTION 7.02 SHALL SURVIVE THE CLOSING.
     7.03 Purchaser acknowledges and agrees that the provisions of this
Section 7 have been negotiated by the parties, have been reviewed by Purchaser
and by an attorney selected by Purchaser and that Purchaser fully understands
and accepts the provisions of this Section 7.
     7.04 Representations of Purchaser. Purchaser makes the following
representations to Seller which are true and correct as of the date Purchaser
executes this Contract and which shall be true and correct at the closing of
this Contract:
          (a) Purchaser is a corporation with full power and authority to enter
into this Contract and to consummate the sale and purchase of the Property, and
to perform all covenants and agreements of Purchaser as contemplated by this
Contract, and the party or parties executing this Contract on behalf of
Purchaser have been duly authorized and are empowered to bind Purchaser to this
Contract.
          (b) Except as provided in this Contract, no joinder or consent of any
other person or party is required in connection with the consummation of sale
and Purchase of the Property under this Contract by Purchaser.
          (c) The execution, delivery and performance of this Contract does not,
and the consummation of the transactions contemplated hereby will not, violate
any provision of the articles of incorporation, bylaws, certificate of authority
(if Purchaser is a foreign corporation) of Purchaser, or any provision of any
agreement, instrument, order, judgment or decree to which Purchaser is a party.
          (d) Neither Purchaser nor, to Purchaser’s knowledge, any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is a person or entity with whom U.S. persons or
entities are restricted from doing business under regulations of the Office of
Foreign Asset Control (“OFAC”) of the Department of the Treasury (including
those named on OFAC’s Specially Designated and Blocked Persons List) or under
any statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action.
West Plano Land — Diodes Contract of Sale

10



--------------------------------------------------------------------------------



 



SECTION 8
CLOSING
     8.01 Closing. If neither party has terminated this Contract as permitted
herein, the closing of this Contract (the “Closing”) shall occur at the office
of the Title Company, or such other place as may be agreed to by Seller and
Purchaser, on the date which is fifteen (15) days after the expiration of the
Inspection Period (the “Closing Date”). At or prior to 2:00 p.m., Dallas, Texas
time, on the Closing Date, Purchaser shall deposit or cause to be deposited with
the Title Company sums sufficient to pay the Purchase Price (net of all
prorations, adjustments and credits to be made hereunder). Provided all
conditions precedent to Purchaser’s obligation to close have been satisfied or
waived, Purchaser shall cause the Purchase Price to be paid to Seller prior to
3:00 p.m. Dallas, Texas time as follows:
          (a) Purchaser shall cause the Title Company to pay Seller the Earnest
Money being held by the Title Company, by federal wire transfer in immediately
available funds to any bank account(s) as Seller shall designate, and the amount
of such payment shall be credited against the Purchase Price.
          (b) Purchaser shall cause the Title Company to pay Seller the
remaining balance of the Purchase Price, after crediting the amounts set forth
in this Section 8 received by Seller and subject to the prorations, adjustments
and credits to be made hereunder, by federal wire transfer in immediately
available funds to such bank account(s) as Seller may designate.
          (c) Purchaser and Seller shall each have the right, on or prior to the
Closing Date, to deposit into escrow with the Title Company all closing
documents and other items required to fully and completely consummate Closing
pursuant to this Contract, in which event either party exercising such right
shall not be required to attend Closing in person, and such failure to attend
Closing shall not constitute a default hereunder. Purchaser and Seller shall
endeavor in good faith to compile and calculate all required prorations and
adjustments, and to prepare (or cause the Title Company to prepare) a settlement
statement acceptable to both Purchaser and Seller detailing all items and costs
of Closing, no later than three (3) business days prior to the Closing Date.
          (d) Purchaser represents to Seller that it has received approval of
the development incentives from the City Council of the City of Plano as
described in the acceptance letter from Purchaser to the City of Plano dated
April 9, 2008 (the “Approval”) for its intended development upon the Property,
subject to satisfaction of the conditions (the “Approval Conditions”) specified
in the Approval. Purchaser agrees to provide seller with a copy of the Approval
within three (3) business days of the Effective Date of this Contract and
diligently pursue satisfaction of all of the Approval Conditions. Seller will
cooperate and provide reasonable assistance to Purchaser in satisfying the
Approval Conditions, including, without limitation, if requested by Purchaser,
attendance and support of Purchaser at all meetings and hearings before the City
Council of the City of Plano relating to the Approval or the proposed
development of the Property. Notwithstanding any provisions to the contrary
herein, if Purchaser has not obtained written confirmation from the City of
Plano that all of the Approval Conditions have been satisfied and the
development incentives have been finally approved (the “Final Approval”) prior
to the scheduled Closing Date, then Purchaser may elect, at its sole discretion,
by written notice to Seller
West Plano Land — Diodes Contract of Sale

11



--------------------------------------------------------------------------------



 



given at least three (3) business days prior to the Closing Date to either
(i) waive obtaining the Final Approval as a condition to Closing, or (ii) extend
the Closing Date to the earlier of (x) three (3) business days following receipt
of written confirmation from the City Council of the City of Plano that the
Approval Conditions have been satisfied and Final Approval of the development
incentives accepted by Purchaser in the Approval has been given or (y) thirty
(30) days following the originally schedule Closing Date (the “Outside Closing
Date”) As part of its written notice of extension, Purchaser will provide Seller
with reasonable evidence that Purchaser has timely provided all items and
otherwise complied with the Approval Conditions together with a listing of any
outstanding items and the time frames within which such items are to expected to
be obtained. In the event that Final Approval has not been given on or before
thirty (30) days from the originally scheduled Closing Date then Purchaser may
elect by giving written notice to Seller on or before the Outside Closing Date,
at its sole discretion, to either (i) waive obtaining the Final Approval as a
condition to Closing or (ii) terminate this Contract by delivery of a written
termination notice to Seller on or before the Closing Date, in which event the
Earnest Money shall be immediately returned to Purchaser free of claims by
Seller. The Final Approval described in this Section 8.01(d) is for Purchaser’s
benefit and can only be waived by Purchaser.
     8.02 Seller’s Obligations at Closing. At Closing, Seller shall deliver or
cause to be delivered to the Title Company prior to 2:00 p.m. Dallas, Texas time
on the Closing Date, and shall cause to be released to Purchaser prior to 3:00
p.m. Dallas, Texas time on the Closing Date, all at Seller’s sole cost and
expense:
          (a) A special warranty deed (the “Deed”) in the form shown in Exhibit
“B”, attached hereto and incorporated herein, duly executed and acknowledged by
Seller in recordable form conveying to Purchaser good and indefeasible fee
simple title to the Property, subject only to the Permitted Exceptions;
          (b) The Memorandum of Right of First Offer and Right of First Refusal
as provided in Section 11.06(i) below;
          (c) An Owner’s Policy of Title Insurance insuring good and
indefeasible fee simple title in Purchaser in the full amount of the Purchase
Price and subject only to the Permitted Exceptions (said policy to be delivered
by the Title Company in due course following the closing);
          (d) A termination letter executed by Seller relating to the
termination of the Haggard Lease as it relates to the Property;
          (e) A non-foreign affidavit pursuant to Section 1445 of the Code
stating that Seller is not a foreign entity and such other information as may be
required by Section 1445 of the Code;
          (f) A Secretary’s Certificate or other officer’s certificate from
Seller evidencing the status and capacity of Seller and the authority of the
person executing the various documents on behalf of Seller in connection with
the sale and purchase of the Property satisfactory to the Title Company;
          (g) An Estoppel from the Legacy Association in the form attached as
Exhibit “C” and incorporated herein;
West Plano Land — Diodes Contract of Sale

12



--------------------------------------------------------------------------------



 



          (h) An “owner’s affidavit”, in form reasonably acceptable to the Title
Company and sufficient for the Title Company to delete any exceptions for
(a) mechanics’ or materialmen’s liens arising from work at the Property which is
the responsibility of Seller hereunder, (b) parties in possession, other than
tenants as tenants only, and (c) matters not shown in the public records;
          (i) A settlement statement (the “Settlement Statement”), prepared by
the Title Company;
          (j) The Memorandum of Repurchase Option as provided in
Section 11.05(h) below; and
          (k) Such other documents as are reasonably requested by the Title
Company or Purchaser (such request by Purchaser to be made at least five
(5) days prior to Closing) to close the sale and purchase of the Property.
          8.03 Purchaser’s Obligations at Closing. At Closing, Purchaser shall
deliver to Seller, at Purchaser’s sole cost and expense:
          (a) The full amount of the Purchase Price in wired funds (subject to
prorations and a credit for the Earnest Money);
          (b) A Secretary’s Certificate or authorizing resolutions certified by
an officer of Purchaser evidencing the status and capacity of Purchaser and the
authority of the person executing the various documents on behalf of Purchaser
in connection with the sale and purchase of the Property;
          (c) The Memorandum of Repurchase Option;
          (d) The Memorandum of Right of First Offer and Right of First Refusal;
and
          (e) Such other documents as are reasonably requested by the Title
Company or Seller (such request by Seller to be made at least five (5) days
prior to Closing) to close the transaction.
     8.04 Prorations.
          (a) Ad valorem taxes shall be prorated as of Closing. If the ad
valorem taxes for the year of Closing have not been determined as of Closing,
the proration shall be based on the ad valorem taxes for the preceding tax year
and the assessed value of the current year, provided if the assessed value for
the current year has not been determined then ad valorem taxes shall be
estimated based upon ad valorem taxes for the immediately preceding calendar
year. No adjustment or proration will be made for any increase in the market
value of the Property made by any applicable taxing authority as a result of
this transaction, all such adjustments being the responsibility of Purchaser.
This determination will be deemed to be final and no further adjustments will be
required. If the Property has been designated or valued as agricultural, open
space or other special category such that their sale or change of use would
trigger the imposition of any “rollback” or “catch up” tax,
West Plano Land — Diodes Contract of Sale

13



--------------------------------------------------------------------------------



 



Seller shall be responsible for any such taxes and interest thereon for periods
prior to Closing. Seller shall pay to or credit Purchaser at Closing the amount
of “rollback” taxes, including, without limitation, interest and penalties for
all periods prior to the date of Closing, which Seller and Purchaser reasonably
determine as of the Closing would have been due and payable as if the change of
usage of the Property was made as of the date of Closing and thereafter,
Purchaser shall be responsible for paying such “rollback taxes” when they become
due and payable. This determination will be deemed to be final and no further
adjustments will be required. Notwithstanding the foregoing, provided that
Seller has made an agricultural use exemption through the Closing Date,
prorations for the tax year in which the Closing Date occurs shall be calculated
based on ad valorem taxes assessed as if the agricultural use exemption had
remained in place throughout the such tax year. Assessments related to the
Legacy Association will additionally be prorated as of the Closing, will be
deemed to be final and no further adjustments will be required. The obligations
of the parties in this Section 8.04 shall survive the Closing of this Contract.
          (b) In the event that the Purchaser elects to maintain the
agricultural use exemption for a period of time after Closing, Seller’s
obligation to pay any “roll back” taxes with respect thereto shall not exceed
the amount that would have been due had the “roll back” taxes been calculated
based upon a change in use or ownership as of the Closing Date.
     8.05 Other Closing Costs. Purchaser shall pay all recording costs and all
costs, if any, associated with Purchaser’s financing of all or any portion of
the Purchase Price. Seller shall pay for the cost of the Survey, and Purchaser
shall pay for any updates to the Survey. Seller shall pay for the cost of the
basic title premium for the Title Policy (excluding the costs of any
modification of the survey exception or other endorsements, which shall be paid
by Purchaser), and all fees associated with the removal of the Must-Cure
Objections. Seller shall also pay the commission in accordance with the
provisions of Section 11.01 at the Closing. Each party will pay one-half (1/2)
of any escrow fee charged by Title Company. Each party shall also pay its own
attorneys’ fees and other costs and expenses of negotiating and consummating
this Contract. Any other costs or expenses incident to this transaction and the
closing thereof not expressly provided for above shall be allocated between and
paid by the parties in accordance with custom and practice in Plano, Collin
County, Texas.
     8.06 Possession. At Closing, upon the satisfaction of all conditions
precedent to Seller’s obligation to close, Seller shall deliver possession of
the Property to Purchaser, subject only to the Permitted Exceptions.
SECTION 9
EXCLUSIVE REMEDIES OF PURCHASER
     If any of Seller’s representations is inaccurate as of Closing, or if
Seller fails to perform any of its obligations hereunder (except Seller’s
failure after Closing to perform its Surviving Obligations) and such inaccuracy
or failure is not cured within seven (7) business days after Seller receives
Purchaser’s notice in writing of such inaccuracy or failure, Purchaser’s sole
and exclusive remedies shall be either to: (a) terminate this Contract;
whereupon, the Earnest Money shall immediately be returned to Purchaser, and,
except for the Surviving Obligations, neither party shall have any further
rights, obligations, or remedies under this Contract; or (b) file a lawsuit
against Seller in Collin County, Texas, to enforce specific performance of this
Contract
West Plano Land — Diodes Contract of Sale

14



--------------------------------------------------------------------------------



 



(which suit must be filed within two (2) years and one day after the scheduled
date of Closing as set forth in Section 8.01 hereof; otherwise, Purchaser shall
be deemed to have unconditionally waived its right to sue for specific
performance). Except for Seller’s failure after Closing to perform any of its
Surviving Obligations, Purchaser unconditionally waives its right to pursue any
other remedies against Seller including, but not limited to, actual,
consequential, special, incidental, and punitive damages.
SECTION 10
EXCLUSIVE REMEDY OF SELLER
     If any of Purchaser’s representations is inaccurate as of the Closing, or
if Purchaser fails to perform any of its obligations hereunder (except
Purchaser’s failure after Closing to perform its Surviving Obligations) and such
failure is not cured within seven (7) business days after Seller notifies
Purchaser thereof in writing, Seller’s sole and exclusive remedy shall be to
terminate this Contract and receive the Earnest Money as liquidated damages (the
foregoing notice and cure period does not, however, apply to the failure by
Purchaser to deposit the Earnest Money as provided in this Contract). Purchaser
acknowledges that payment of the Earnest Money to Seller pursuant to this
Section 10 does not constitute a penalty. Purchaser further acknowledges that
the actual damages suffered by Seller for Purchaser’s breach are incapable of
exact calculation and that the Earnest Money represents a sum that is a
reasonable estimate of what Seller’s actual damages might be. Except for
Purchaser’s failure after Closing to perform any of its Surviving Obligations,
Seller unconditionally waives it right to pursue other remedies against
Purchaser including, but not limited to, actual, consequential, special,
incidental, and punitive damages. Upon termination of this Contract pursuant to
this Section 10, the Earnest Money shall be paid to Seller, and except for the
Surviving Obligations, neither party shall have any further rights, obligations,
or remedies under this Contract.
SECTION 11
ADDITIONAL PROVISIONS
11.01 Brokers and Commissions. Seller and Purchaser acknowledge and agree that
the only brokers that have been involved with the origination and negotiation of
this Contract are CB Richard Ellis, Inc. (“CBRE”), as the broker for Seller, and
Jan’s Realty, Inc. (“Jan’s”), as broker for the Purchaser (CBRE and Jan’s are
collectively the “Broker”). If, as, and when this Contract closes, but not
otherwise, Seller agrees to pay a real estate sales commission equal to (i) six
percent (6%) of the first one million dollars ($1,000,000.00); plus (ii) three
percent (3%) of the Purchase Price in excess of one million dollars, to be
divided equally between CBRE and Jan’s at Closing. If this Contract fails to
close for any reason, including a breach by either party, Seller shall have no
obligation to pay Broker any commission or any other costs, expenses, fees, or
compensation of any kind. Seller and Purchaser agree to hold harmless, defend,
and indemnify each other from any claim, suit, liability, losses, costs, and
expenses (including reasonable attorneys’ fees and court costs) resulting from
any claim for any fee, commission, finder’s fee or other consideration from any
broker, agent, finder, or salesman based on an alleged agreement with the
indemnifying party (or others acting on its behalf). If Broker’s signature
appears on this Contract, it will be for the sole purpose of acknowledging the
terms and conditions upon which Broker is entitled to a commission pursuant to
this Section 11.01 (which terms and conditions supersede and replace all prior
West Plano Land — Diodes Contract of Sale

15



--------------------------------------------------------------------------------



 



understandings and agreements between Seller and Broker with regard to the
Property). Broker is not otherwise a party to this Contract, and with the
exception of an amendment to this Section 11.01 that directly affects Broker’s
rights, this Contract may be amended or terminated without notice to or the
consent of Broker. The absence of Broker’s signature shall not in any way affect
the validity of this Contract. The obligations of the parties contained in this
Section 11.01 shall survive the closing or any termination of this Contract.
     11.02 Non-Assignability. Except as otherwise specifically provided herein,
this Contract may not be assigned by Purchaser without the prior written consent
of Seller, which may be withheld in Seller’s sole discretion. Notwithstanding
the foregoing, however, Purchaser may assign its interest under this Contract
upon five (5) days written notice to Seller prior to Closing to an affiliate,
subsidiary or parent company without Seller’s consent so long as (a) such
assignee is, directly or indirectly, managed and/or controlled by Purchaser or
is an affiliate which is owned by Purchaser or its ultimate parent and which is
controlled by Purchaser or its ultimate parent; and (b) Purchaser provides
Seller with the name and, if requested by Seller, copies of the organizational
documents for such assignee as filed with the applicable Secretary of State or
other governmental authority and provides Seller with any other information that
Seller may reasonably request with respect to the proposed assignee at least
three (3) business days in advance of the Closing Date. Purchaser shall in no
event be released from any of its obligations or liabilities hereunder as a
result of any assignment. The obligations of Purchaser under this Section 11.02
shall survive the Closing and shall not be merged therein. Whenever reference is
made in this Contract to Seller or Purchaser, such reference shall include the
successors and assigns of such party under this Contract.
     11.03 Deed Restriction. The Property is being conveyed to Purchaser by
Seller for the purposes of construction and operation of an office headquarters
building for Purchaser and to be substantially occupied by Purchaser or its
successor and its employees and certain ancillary uses associated with such
office headquarters use as described in the Deed Restriction (as hereafter
defined), and at Closing the Purchaser and Seller will execute and record the
Deed which shall create a deed restriction (the “Deed Restriction”) covering the
Property and containing the following covenant, in which Seller will be referred
to as “Grantor” and Purchaser as “Grantee”: “Grantee will construct, occupy and
operate improvements on the Property for use as an office headquarters and
ancillary uses associated with such office headquarters use that primarily serve
and benefit the occupants in the improvements on the Property (e.g. tenant
employee cafeteria, deli, gift shop, lobby banking, etc.). Without limiting the
foregoing, it is specifically agreed that the Property may not be used for
(i) commercial office building development (as hereafter defined) other than as
specifically provided in this Section 11.03, (ii) any retail intended to serve
and benefit the general public, or motor or drive-through banking,
(iii) restaurant (intended to primarily serve and benefit the general public
outside of the occupants of the improvements on the Property), (iv) hotel,
(v) town home and multi-family residential development, (vi) free-standing
restaurant and/or retail pads, and (vii) medical office condominiums. For
purposes hereof, “commercial office building development” shall mean any
building or combination of buildings and other amenities which is used for
office purposes other than an office headquarters for Purchaser and no more than
twenty percent (20%) shall of the leasable area be leased to unrelated third
parties not affiliated with Purchaser. Further, any office headquarters building
constructed on the Property must otherwise be incompliance with the
West Plano Land — Diodes Contract of Sale

16



--------------------------------------------------------------------------------



 



Declarations applicable to the Property (and thus shall be subject to approval
by the Legacy Association’s Design Review Board) and must be designed and
constructed with an exterior appearance at least comparable to first class
office buildings on other properties in the vicinity of the Property. These
restrictions will be binding upon, and will be a covenant running with the land
as to the Property and will remain in effect until the earlier of
(a) recordation in the real property records of Collin County, Texas of a
written release of this covenant executed by Grantor and Grantee, or (b) fifteen
(15) years after the date of the deed; provided, however, notwithstanding the
foregoing, the restriction prohibiting commercial office building development
other than as an office headquarters of Purchaser and leasing to unaffiliated
third parties will remain in effect only until the earlier of (i) recordation in
the real property records of Collin County, Texas of a written release of such
commercial office building development restriction, or (ii) ten (10) years after
the date of the deed.
     11.04 Declaration.
          (a) Purchaser understands and acknowledges that the Property is or is
intended to be burdened by, among other things (a) a certain Declaration of
Covenants, Conditions, and Restrictions and Association Declarations recorded
under County Clerk # 20060920001358220, Real Property Records of Collin County,
Texas (the “Declaration”), (b) Association Declaration recorded under County
Clerk # 200609200001358270, Real Property Records of Collin County, Texas (the
“Association Declaration”), and (c) restrictive covenants contained in the
Special Warranty Deed to Seller recorded under County Clerk #
200609200001358250, Real Property Records of Collin County, Texas, and that all
such restrictions and covenants will affect Purchaser’s development of the
Property. A copy of the Declaration, the Association Declaration and such
Special Warranty Deed shall be provided to Purchaser within two (2) business
days after the Effective Date hereof. In that regard, Purchaser has been advised
and acknowledges that the Declaration and the Association Declaration provide,
among other things, that: (i) owners of property within the area covered by the
Declaration will be members of a property owners’ association known as the
Legacy Association (the “Association”), and liable for the payment of general
and special assessments; and (ii) prior to the commencement of construction on
the Property by Purchaser, the proposed plans for construction must be reviewed
and approved by Seller and the Association’s design review board (the “DRB”).
          (b) Prior to the commencement of any development on the Property,
Purchaser shall prepare a preliminary plan for development of the Property
(collectively, the “Development Plans”), which shall address planned
infrastructure, grading, and drainage and schematic plans for any buildings,
walls, or other vertical structures to be constructed by Purchaser on the
Property (including typical detail such as site plan, exterior elevations, color
palettes, roofing shapes and materials, and external finish specifications; but
not including interior spaces and interior utility and other service
information). The Development Plans will reflect application of the Declaration
and all existing design guidelines promulgated pursuant thereto to the
improvements which will be built by or on behalf of Purchaser, it being
acknowledged by Purchaser, however, that the Declaration is, by its nature,
general in scope and that all aspects of the Development Plans are subject to
Seller’s review and approval as herein provided, whether or not specifically
addressed in the Declaration. The review and approval of the Development Plans
by Seller as provided herein is in addition to, and not in lieu of, approval by
the DRB of the matters over which such body has approval rights
West Plano Land — Diodes Contract of Sale

17



--------------------------------------------------------------------------------



 



pursuant to the Declaration, but Seller shall use commercially reasonable
efforts to obtain approval of Purchaser’s Development Plans by the DRB within
thirty (30) days after Purchaser submits same. In addition, it is understood and
agreed that Purchaser may submit its Development Plans to the DRB and Seller at
the same time and in such case, Seller agrees to review Purchaser’s Development
Plans concurrently with the DRB’s review of the Development Plans.
          (c) Purchaser and Seller will negotiate in good faith to reach mutual
agreement on an acceptable level of specificity and/or finality for the
Development Plans prior to commencement of construction of the improvements (the
period commencing on the date hereof and ending on such date being herein
referred to as the “Plan Approval Period”).
          (d) After preparation of the Development Plans by Purchaser and
approval thereof by Seller and the DRB, it shall be Purchaser’s sole
responsibility to obtain any necessary governmental permits and approvals,
including, but not limited to, the approval and filing of preliminary and final
plats, as may be required to permit Purchaser to proceed with its contemplated
development. Any changes in the approved Development Plans to accommodate any
governmental requirements shall be subject to Seller’s written approval as
contemplated in the Declaration, such approval not to be unreasonably withheld
or delayed.
          (e) Purchaser acknowledges that the name “Legacy” is a registered
trademark owned by EDS Information Services L.L.C. (“EDS”). In the event
Purchaser desires to use the name “Legacy” or any derivation thereof in
connection with the Property, Purchaser may do so only pursuant to a Trademark
License Agreement in form and substance satisfactory to EDS. If Purchaser
desires to use the name “Legacy”, Purchaser should make request therefore to
EDS, giving full particulars of the desired use, as soon as reasonably
practicable to permit EDS the opportunity to evaluate the proposed use.
Purchaser acknowledges that EDS is under no obligation to license the name
“Legacy” to Purchaser or any other party.
          (f) The provisions of this Section 11.04 shall survive the Closing and
shall be referred to in the Deed.
     11.05 Right of Repurchase.
          (a) The Property is being conveyed to Purchaser for the uses permitted
by Section 11.03 hereof, as contemplated in the Development Plans for the
Property heretofore approved by Seller (the “Project”) and any further detailed
plans approved by the DRB pursuant to the Declaration. Subject to the terms and
conditions hereof, Seller reserves and shall have the exclusive and irrevocable
option to repurchase the Property and all improvements thereon (the “Repurchase
Option”) under one of the two (2) following opportunities and for a purchase
price (the “Repurchase Price”) determined as follows:
               (i) If Purchaser has failed to commence construction of the
Project within eighteen (18) months after the date of the Deed, subject to
extension for delays caused by unusually adverse weather conditions, strikes,
unavailability of labor or materials, war, acts of the public enemy, or other
such events or circumstances beyond Purchaser’s reasonable control
(collectively, “Force Majeure”), and provided that any delays in commencement of
construction beyond such eighteen (18) month period are not due to a breach by
the Development Manager
West Plano Land — Diodes Contract of Sale

18



--------------------------------------------------------------------------------



 



(as defined in Section 11.25 below) of the Development Agreement (as defined in
Section 11.25 below), then Seller may elect to repurchase the Property by
delivering written notice of Seller’s election (a “Repurchase Notice”) to
Purchaser not later than thirty (30) days following the Construction
Commencement Deadline (as hereafter defined). In order for Purchaser to avail
itself of such extension for Force Majeure, Purchaser must notify Seller within
sixty (60) days of the date on which Purchaser obtains actual knowledge of the
occurrence of the event that constitutes Force Majeure (the “Force Majeure
Notice”). The date of expiration of such eighteen (18) month period, as extended
by Force Majeure, is referred to herein as the “Construction Commencement
Deadline”). If Seller elects to repurchase the Property pursuant to this
Section 11.05(a)(i), the Repurchase Price will be in an amount equal to the sum
of: (a) the Purchase Price paid by Purchaser to Seller for the Property minus
(b) the amounts of any rollback credits provided by Seller to Purchaser in
connection with the initial closing of the sale of the Property to Purchaser,
plus (c) an amount equal to all costs and expenses (other than the Purchase
Price) incurred by Purchaser in connection with the acquisition of the Property
and/or the proposed development thereof, including without limitation,
environmental, engineering, architectural, consulting, financing and attorneys
fees and expenses, interest paid under any acquisition and/or construction
financing, commissions, title, property and liability insurance premiums and
expenses, and all other expenses incurred by Purchaser in connection with the
acquisition or proposed development of the Property, as reasonably evidenced by
Purchaser to Seller, including, but not limited to, invoices, contracts, and
billing statements (collectively, the “Land Acquisition Costs”), provided
however, that in no event will the Repurchase Price for the Property under this
clause (i) be an amount in excess of 110% of the Purchase Price; or
               (ii) If Purchaser commences construction of the Project on the
Property prior to the Construction Commencement Deadline but has failed to
substantially complete construction of the building shell for the Project within
thirty-six (36) months after the date of the Deed, subject to extension for
delays caused by Force Majeure, as provided in a Force Majeure Notice, then
provided that any delays in the substantial completion of construction beyond
such thirty-six (36) month period are not due to a breach by the Development
Manager of the Development Agreement Seller may elect to repurchase the Property
by delivering a Repurchase Notice to Purchaser not later than thirty (30) days
following the Construction Completion Deadline (hereafter defined). The date of
expiration of such thirty-six (36) month period, as extended by Force Majeure,
is referred to herein as the “Construction Completion Deadline.” If Seller
elects to repurchase the Property pursuant to this Section 11.05(a)(ii), the
Repurchase Price will be in an amount equal to the sum of: (a) the Purchase
Price, minus (b) the amounts of any rollback credits provided by Seller to
Purchaser in connection with the initial closing of the sale of the Property to
Purchaser, if any, plus (c) Land Acquisition Costs with respect to the Property
(the “Development Parcel Percentage”), plus (d) all other costs and expenses
incurred by Purchaser (other than the Land Acquisition Costs in connection with
the acquisition and/or development of the Property, including without
limitation, environmental, engineering, architectural, consulting, financing and
attorney’s fees and expenses, interest paid under any acquisition and/or
construction financing, construction costs, contractor’s fees, expenses and
overhead, commissions, title, property and liability insurance premiums and
expenses, and all other expenses incurred by Purchaser in connection with the
acquisition or development of the Property, as reasonably evidenced by Purchaser
to Seller (including, but not limited to, invoices, contracts, and billing
statements); provided
West Plano Land — Diodes Contract of Sale

19



--------------------------------------------------------------------------------



 



however, that in no event will the Repurchase Price for the Property exceed an
amount equal to the sum of the Development Parcel Percentage plus One Hundred
Fifty Dollars and No/100 ($150.00) per square foot times the square feet of
building space (excluding parking structures) actually (or to be) constructed on
the Property (on a percentage of completion basis) at the time of the closing of
the Repurchase Option by Seller. If Purchaser does not commence construction of
a building on the Property prior to the Construction Commencement Deadline, the
provisions of this Section 11.05(a)(ii) shall not be applicable and Seller shall
not have the right to exercise a Repurchase Option pursuant to the provisions of
this Section 11.05(a)(ii).
     In order to exercise a Repurchase Option, Seller must deliver the
Repurchase Notice to Purchaser in accordance with the preceding provisions of
this Section 11.05. If Seller fails to timely deliver a Repurchase Notice to
Purchaser pursuant to the preceding provisions of this Section 11.05, the
corresponding Repurchase Option arising pursuant to such provisions shall
terminate and be of no further effect. The Repurchase Options shall arise and
may only be exercised upon the occurrence of the events described in
Section 11.05 above.
     For purposes hereof: (a) commencement of construction of the Project shall
be irrefutably deemed to have occurred upon the commencement of grading
activities on a portion of the Property so long as Purchaser diligently
continues with such construction through the substantially complete construction
of the improvements described in the Development Plans by the Construction
Completion Deadline, (b) construction of a building shall be irrefutably deemed
to be “substantially complete” upon the issuance of a certificate of a
registered architect that such improvements are complete in accordance with the
Development Plans and issuance of the final certificate of occupancy by the
applicable governmental authority for such building constructed within the
Project.
          (b) If Seller exercises the Repurchase Option, the closing of such
repurchase (the “Repurchase Closing”) shall take place at a title company
designated by Seller on a date designated by Seller but no later than sixty
(60) days after the date of the Repurchase Notice. If Seller exercises the
Repurchase Option but does not close and fund the Repurchase Price to Purchaser
on or prior to the expiration of such sixty (60) day period, Seller’s Repurchase
Option shall automatically and immediately terminate without notice. At the
Repurchase Closing, Purchaser shall convey the Property to Seller by special
warranty deed in the form of the Deed, subject only to the permitted title
exceptions listed on Exhibit “B” attached to the Deed, and to easements,
building set back lines and other matters set forth on any plat which has been
filed by Purchaser with respect to the Property and/or which have been granted
to any governmental authority or utility company, except that there shall be no
repurchase option reserved and the exception for liens securing ad valorem taxes
shall be limited to the year in which the closing of the repurchase takes place,
with the ad valorem taxes for such year to be prorated at the Repurchase Closing
based upon the most current available taxes. At the Repurchase Closing, Seller,
at its expense, may obtain an owner’s policy of title insurance issued by the
title company designated by Seller in the amount of the Repurchase Price and
subject to no exceptions other than those contained in the owner’s policy of
title insurance insuring title to the Property received by Purchaser in
connection with the purchase of the Property by Purchaser from Seller, and to
easements, building set back lines and other matters set forth on any plat which
has been filed by Purchaser with respect to the Property and/or which have been
granted to any governmental authority or utility company, except there shall be
no exception for any repurchase
West Plano Land — Diodes Contract of Sale

20



--------------------------------------------------------------------------------



 



option, and the policy or policies shall reflect only the then current year
taxes. Seller shall not record in the real property records of Collin County,
Texas, a memorandum of the exercise of this option without the joinder of
Purchaser.
          (c) If Seller exercises the Repurchase Option, Seller shall have a
period of forty-five (45) days after such exercise in which to perform, at
Seller’s sole expense, such environmental studies, title reviews, surveys,
engineering studies, or other investigations and due diligence with respect to
the Property and Project as Seller may deem relevant in connection with its
repurchase the Property, subject to the same covenants and conditions of
Section 6 hereof that were applicable to Purchaser’s inspection of and entry
onto the Property (for this purpose, the terms “Seller” and “Purchaser” used in
said Section 6 shall be deemed to refer to “Purchaser” and “Seller”,
respectively). Seller may, during such forty-five (45) day period, rescind its
exercise of the Repurchase Option by written notice to Purchaser, in which event
Seller’s repurchase rights as to the Property shall cease and be of no further
force or effect. No such rescission of the exercise of Seller’s Repurchase
Option shall be deemed to limit or restrict any contractual or tort claims (or
the rights or remedies associated therewith), if any, that Seller may have
against Purchaser, whether in its capacity as an adjacent landowner, as the
“Declarant” under the Declaration, the Association Declaration, or otherwise, if
such rescission is as a result of any environmental or other condition on the
Property that constitutes a violation of the Declaration, the Association
Declaration, a breach of any contractual agreements between Seller and Purchaser
and/or a violation of any environmental or other laws or regulations that create
private rights of action against violators.
          (d) At the option and request of Seller, Purchaser will assign to
Seller, without recourse, representation or warranty, and Seller shall assume
and agree to perform all obligations of Purchaser under, any and all contracts,
subcontracts, purchase orders, guarantees and warranties related to the
construction of the improvements on the Property repurchased by Seller pursuant
to the provisions hereof, along with any claimed or issued unused insurance
proceeds related to any damage to the improvements or equipment supporting such
improvements, which may have occurred during the construction of the
improvements on the Property repurchased by Seller pursuant to the provisions
hereof.
          (e) Prior to termination of the Repurchase Option, Purchaser agrees
not to place any liens or security interests on the Property or the improvements
thereon except for indebtedness of Purchaser related to Purchaser’s purchase of
the Property and/or construction of any improvements thereon, or the refinancing
thereof, and Seller agrees that the Repurchase Option shall be subordinate to
any liens and security interests securing such indebtedness, and Seller shall
enter into a subordination agreement on terms reasonably acceptable to Seller if
so requested by Purchaser’s lender. In the event Seller exercises the Repurchase
Option all such liens and security interests shall be released as to the
Property which is subject to such repurchase or any improvements thereon upon
payment by Seller of the Repurchase Price without regard to whether such amount
is sufficient to retire such indebtedness in full.
          (f) At Purchaser’s request, upon the expiration or termination of the
Repurchase Option, Seller shall execute, in recordable form, a confirmation of
the expiration of such option. If Seller fails to execute and return such
document within fifteen (15) days after receipt thereof from Purchaser,
Purchaser shall be entitled to file a memorandum of record in the Land Records
of Collin
West Plano Land — Diodes Contract of Sale

21



--------------------------------------------------------------------------------



 



County, Texas, confirming that such termination has occurred, and such
memorandum may be conclusively relied upon by all interested parties as to the
termination of the Repurchase Option.
          (g) The options and rights reserved herein are personal rights of
Seller which may not be assigned to others by Seller, except that Seller may
assign its rights hereunder to an affiliate of Seller; provided, however, that
in the event of such assignment, an executed copy of the instrument by which
such assignment is made shall be provided to Purchaser promptly after the
assignment.
          (h) The provisions of this Section 11.05 shall survive the Closing,
and at Closing, Seller and Purchaser shall execute a Memorandum of Repurchase
Option in the form of Exhibit “D” attached hereto to be recorded immediately
following the recordation of the Deed.
     11.06 Right of First Offer; Right of First Refusal. The following
provisions shall be in addition to Seller’s Repurchase Option pursuant to
Section 11.05:
          (a) As used in this Section 11.06, an “Undeveloped Tract” means a
tract of land comprised of all or any part of the Property, excluding, however,
any such tract upon which the construction of any new, permanent building has
been substantially completed after the Closing Date. Also, as used herein, a
“Qualified Mortgage” means a deed of trust or mortgage that grants or creates a
lien against an Undeveloped Tract to secure indebtedness for borrowed money owed
to a bank, insurance company or other institutional lender.
          (b) Subject to the exceptions and qualifications set out below in this
Section 11.06, prior to marketing any Undeveloped Tract to any third party,
Purchaser will notify Seller in writing (the “ROFO Notice”) of Purchaser’s
intention or desire to sell the applicable Undeveloped Tract, and Seller shall
have the right (the “ROFO”) for a period of thirty (30) days after Seller’s
receipt of the ROFO Notice to negotiate with Purchaser in good faith to attempt
to reach agreement on the terms and conditions for the sale of the designated
Undeveloped Tract from Purchaser to Seller (i.e., purchase price, due diligence
period, closing date, etc.) The ROFO Notice shall specify the Undeveloped Tract
which Purchaser intends or desires to sell and if the first ROFO Notice
delivered by Purchaser to Seller does not cover all of the Undeveloped Tracts,
then the provisions of this Section 11.06 and the ROFO shall be applicable each
time Purchaser desires to sell any of the remaining Undeveloped Tracts.
          (c) Subject to the exceptions and qualifications set out below in this
Section 11.06, if Seller does not purchase the applicable Undeveloped Tract
pursuant to the ROFO and if Purchaser receives a proposal outlining the purchase
price and general business terms upon which a prospective purchaser desires to
purchase such Undeveloped Tract, or if Purchaser expects to make a proposal to a
prospective purchaser outlining the purchase price and other general business
terms upon which Purchaser is willing to sell such Undeveloped Tract, and if on
the basis of either such proposal (the “Proposal”) Purchaser intends and desires
to enter into further negotiations for a more definitive purchase and sale
agreement with the prospective purchaser, then Purchaser must, prior to entering
into negotiations for a more definitive purchase and sale agreement, submit the
Proposal to Seller with an offer (the “Offer”) to enter into a sales contract
covering such Undeveloped Tract with Seller on the Proposed Terms (as defined
below). That is to say, except as provided below, Purchaser will not enter into
any such definitive purchase and sale agreement for the sale of any
West Plano Land — Diodes Contract of Sale

22



--------------------------------------------------------------------------------



 



Undeveloped Tract to any third party unless and until Purchaser has first
submitted a Proposal and an Offer to Seller and complied with the provisions of
this Section 11.06. It is agreed that the provisions of this Section 11.06 shall
apply not only to sales of the Undeveloped Tracts, but also to any ground lease
of any Undeveloped Tract by Purchaser for a term of twenty (20) years or longer,
including any renewal or extension options (a “Long Term Ground Lease”), and in
the event of any ground lease transaction, the terminology used in the
definitions of “Proposal” and “Offer” and elsewhere herein shall be deemed to be
adjusted accordingly to refer to a lease transaction instead of a sale
transaction, and the terms “purchase price” or “price” will be deemed to mean
all rents and other charges to be imposed upon the lessee thereunder.
          (d) If Seller receives a Proposal and an Offer covering any
Undeveloped Tract (the “Relevant Property”) as provided in the preceding
paragraph, but for any reason fails to accept the Offer in writing within
fifteen (15) days after Seller’s receipt of the Offer, then Purchaser will be
entitled to sell the Relevant Property to the other prospective purchaser named
in the Proposal (or any of its affiliates) for a price equal to or greater than
the price set forth in the Proposal and otherwise on the terms set forth in the
Proposal or on other terms which, when considered in the aggregate, are not
materially less favorable to Purchaser; provided, that the closing of such sale
occurs within 180 days after the date of Seller’s receipt of the Offer from
Purchaser. Any such sale to the other prospective purchaser will be subject to
the Permitted Encumbrances, which for purposes of this Section 11.06 shall
include the restrictions set forth in the Deed and the Repurchase Option set
forth in Section 11.05; but any such sale will not be subject to any rights
reserved by Seller in this Section 11.06. However, if such sale to the other
prospective purchaser does not close within 180 days after the date of Seller’s
receipt of the Offer from Purchaser, then the rights reserved by this
Section 11.06 shall continue in effect with respect to the subject Undeveloped
Tract. If, however, Seller accepts Purchaser’s Offer within such fifteen
(15) day period, Purchaser must cause a sales contract (the “Repurchase
Contract”) to be prepared in substantially the form attached hereto as Exhibit
“F”, but providing for the sale of the Relevant Property to Seller on the
Proposed Terms. Purchaser may terminate Seller’s rights under this Section 11.06
(as to the subject Undeveloped Tract, but not as to any remaining Undeveloped
Tracts) if Seller fails to execute such a Repurchase Contract within ten
(10) days after the same is submitted to Seller by Purchaser, provided the
Repurchase Contract is consistent with the requirements of this Section 11.06 in
all material respects.
          (e) As used in this Section 11.06, the “Proposed Terms” will mean the
purchase price and general business terms outlined in the Proposal submitted to
Seller with Purchaser’s Offer to sell the Relevant Property; provided, however,
that notwithstanding anything to the contrary in the Proposal or the form of
sales contract attached as Exhibit F, the following will be included in the
Proposed Terms and made part of any Repurchase Contract:
               (1) Under no circumstances will Purchaser be required to provide
seller financing to Seller, even if Purchaser is willing to provide such
financing to another prospective purchaser. Further, under no circumstances will
Seller be required to accept the Relevant Property subject to any Qualified
Mortgage, or to assume any Qualified Mortgage, and Purchaser will be required at
its expense to obtain the release of the Relevant Property from any Qualified
Mortgage on or before the closing of the Repurchase Contract.
West Plano Land — Diodes Contract of Sale

23



--------------------------------------------------------------------------------



 



               (2) Purchaser will, subject to the closing conditions applicable
under the Repurchase Contract, convey the Relevant Property to Seller by Special
Warranty Deed (prepared from the State Bar of Texas form), subject only to
Permitted Encumbrances and any other Identified Encumbrances (as defined in the
form of Repurchase Contract attached as Exhibit F).
               (3) As set forth in the form of Repurchase Contract attached as
Exhibit F, the sale will be subject to a thirty (30) day feasibility or
inspection period and to Seller’s receipt of an acceptable title insurance
commitment and survey. If, however, Seller elects to terminate the Repurchase
Contract as therein provided (other than by reason of a default by Purchaser),
Purchaser will be free to sell the Relevant Property or any portion thereof to
another purchaser without first offering the Relevant Property for sale to
Seller.
               (4) Closing under the Repurchase Contract will be scheduled on
the first business day following fifteen (15) days after expiration of the
inspection period under the Repurchase Contract. Closing will take place at the
Dallas or Plano offices of the Title Company.
               (5) Seller will be required, as a condition to its rights under
the Repurchase Contract, to deposit earnest money with the title company equal
to one percent (1%) of the purchase price for the Relevant Property no later
than five days after execution of the Repurchase Contract.
               (6) In the case of any Offer submitted for a Long Term Ground
Lease, the Offer must include a proposed form of ground lease. Also, the form of
Repurchase Contract attached as Exhibit F must be revised to provide for
delivery at closing of the Long Term Ground Lease, in the form included with the
Offer, in lieu of a deed from Purchaser to Seller.
               (7) All matters not expressly and specifically covered in this
Section 11.06 or the Proposal (for example, representations or disclaimers of
the seller as to the condition of the Relevant Property) will, for the purposes
of determining the Proposed Terms, be the same as set forth in the form of
contract attached as Exhibit “F”.
          (f) If Seller enters into a Repurchase Contract and fails to close the
purchase of the Relevant Property in a timely manner for any reason other than
Purchaser’s default under the Repurchase Contract (including any failure to
close because of title objections by Seller), Seller will have no further rights
under this Section 11.06 as to the Relevant Property covered by the Repurchase
Contract; although Seller’s rights under this Section 11.06 shall continue with
respect to all remaining Undeveloped Tracts. Under no circumstances will
Purchaser be required to incur any cost to cure any title or other objections by
Seller in connection with any sale of the Relevant Property, except in
connection with any Qualified Mortgage or other liens securing indebtedness,
which Purchaser shall be obligated to obtain the release of at its expense on or
before the closing under the Repurchase Contract.
          (g) As provided in the paragraph (h) below, Seller’s rights under this
Section 11.06 will not apply to any grant of a lien or conveyance or assignments
made in any Qualified Mortgage, whether such Qualified Mortgage exists now or is
executed in the future by Purchaser,
West Plano Land — Diodes Contract of Sale

24



--------------------------------------------------------------------------------



 



nor will it apply to any foreclosure or other exercise of remedies under any
Qualified Mortgage or any conveyance in lieu thereof. However, any existing or
future Qualified Mortgage will be subject and subordinate to Seller’s rights
under this Section 11.06, and thus any such foreclosure will not cut off or
terminate the rights reserved by Seller in this Section 11.06 as to future sales
or conveyances of the property sold at the foreclosure.
          (h) Seller’s rights under this Section 11.06 will not apply to, and
thus Purchaser will not be required to deliver any Proposal or Offer to Seller
in connection with or by reason of any of, the following:
               (1) the execution of any Qualified Mortgage or foreclosure of the
lien of any Qualified Mortgage or any conveyance in lieu of such a foreclosure
(however, Seller’s rights under this Section 11.06 will survive any such
foreclosure or conveyance in lieu of foreclosure and the transferee will acquire
the applicable property subject to Seller’s rights under this Section 11.06);
               (2) any conveyance or transfer to any entity that controls, is
controlled by or is under common control with Purchaser, including any
subsidiary of Purchaser (however, Seller’s rights under this Section 11.06 will
survive any such conveyance or transfer and the transferee will acquire the
applicable property subject to Seller’s rights under this Section 11.06);
               (3) any condemnation or conveyance in lieu thereof;
               (4) any conveyance or transfer of any Undeveloped Tract which is
made or to be made together with or as a condition to transfers of significant
assets of Purchaser (other than another Undeveloped Tract) (however, Seller’s
rights under this Section 11.06 will survive any such conveyance or transfer and
the transferee will acquire the applicable property subject to Seller’s rights
under this Section 11.06); or
               (5) any grant of an easement which is appurtenant to or will
otherwise benefit any land owned by Purchaser or any of its affiliates or any
occupant of any such land.
          (i) The provisions of this Section 11.06 shall survive the Closing,
and at Closing, Seller and Purchaser shall execute a Memorandum of Right of
First Offer and Right of First Refusal in the form of Exhibit “G” attached
hereto to be recorded immediately following the recordation of the Deed.
     11.07 Notice to Purchaser. Seller hereby advises Purchaser to obtain an
owner policy of title insurance for the Property or have an abstract of title
covering the Property examined by an attorney selected by Purchaser.
     11.08 Notices. Any notice or other communication required, permitted, or
contemplated by this Contract (“Notice”) must be in writing and may be given by
(a) United States Mail, postage prepaid, registered or certified mail, return
receipt requested; (b) a recognized, bonded, national, overnight courier
service; or (c) sent by telecommunication (“Fax”) during normal business hours
which shall be deemed delivered on the day sent, provided the original notice is
West Plano Land — Diodes Contract of Sale

25



--------------------------------------------------------------------------------



 



received by the addressee after being sent by a nationally recognized, overnight
courier within one business day of the Fax. Notice shall be deemed delivered
(x) by United States Mail on the earlier of (i) three (3) business days after
deposited in the United States Mail or (ii) when actually delivered (as
evidenced by the return receipt); or (y) by overnight courier, one (1) business
day after deposit with such courier, all addressed as follows:

         
 
  SELLER:   West Plano Land Company, LP
 
      Attn: Mark C. Allyn
 
      2001 Ross Avenue, Suite 3300
 
      Dallas, TX 75201
 
      Phone: 214/863-3640
 
      Fax: 214/863-4493
 
       
 
  With a copy to:   CB Richard Ellis
 
      Attn: David Reed
 
      2100 Ross Avenue, Suite 400
 
      Dallas, Texas 75201
 
      Phone: 214/979-6100
 
      Fax: 214/979-6134
 
       
 
  With a copy to:   Powell Coleman & Arnold LLP
 
      Attn: Michael L. McCoy
 
      8080 North Central Expressway, Suite 1380
 
      Dallas, Texas 75206
 
      Phone: 214/890-7117
 
      Fax: 214/373-8768
 
       
 
      Attn: Christy L. Fields
 
      15601 Dallas Parkway, Suite 600
 
      Addison, Texas 75001
 
      Phone: 469/341-2465
 
      Fax: 214/655-1610
 
       
 
  PURCHASER:   Diodes Incorporated
 
      Attn: Rick White, Senior Vice President
 
      15660 N. Dallas Parkway, Suite 850
 
      Dallas, Texas 75248
 
      Phone: 95-2039518
 
      Fax: 972/385-2315
 
       
 
  With a copy to:   Friedman & Feiger LLP
 
      Attn: Gary E. Day
 
      5301 Spring Valley Road, Suite 200
 
      Dallas, Texas 75254
 
      Phone: 972/788-1400
 
      Fax: 972/776-5313

West Plano Land — Diodes Contract of Sale

26



--------------------------------------------------------------------------------



 



Notice given in any other manner shall be deemed delivered when actually
received. Either party may change its address by giving the other party five
(5) days’ advance written notice of such change. Notices sent by a party’s
attorney shall constitute notice from the applicable party.
     11.09 Time of the Essence. Time is of the essence in the performance of
this Contract.
     11.10 Attorneys Fees. If Seller or Purchaser employs an attorney to enforce
any rights or remedies hereunder, the prevailing party shall be entitled to
recover from the other party reasonable attorneys’ fees and court costs. The
obligations of the parties set forth in this Section 11.09 shall survive the
termination or closing of this Contract.
     11.11 Performance of the Contract. The obligations of the parties hereto
are performable in Collin County, Texas. This Contract shall be construed and
interpreted in accordance with the laws of the State of Texas.
     11.12 Entire Agreement. This Contract constitutes the entire agreement
between Seller and Purchaser with respect to the sale and purchase of the
Property. This Contract supersedes all prior representations, understandings, or
agreements (whether oral or written) with respect to the subject matter hereof.
Except as provided in Section 11.17 below, this Contract cannot be amended or
modified except by a written instrument signed by both Seller and Purchaser.
     11.13 Multiple Originals. This Contract may be executed in multiple
original counterparts. Each counterpart shall be deemed an original, and when
the counterparts are taken together, they shall be deemed to be one and same
instrument. This Contract may be executed via facsimile or by sending copies of
the executed Contract via email followed by regular mail of the originals and
shall be considered executed and binding upon receipt of the fax or email of the
signature page of the last of the party’s signature to this Contract.
     11.14 Severability. If any provision of this Contract is held to be
invalid, illegal, or unenforceable, such invalidity, illegality, or
unenforceability shall not affect any other provision of this Contract, and the
remainder of this Contract shall be construed and interpreted as if such
invalid, illegal, or unenforceable provision had never been contained herein.
     11.15 Time Periods. Unless otherwise specified, any time period or deadline
provided in this Contract shall be measured in Calendar days. If any such time
period or deadline expires on a Saturday, Sunday, or legal holiday recognized by
the State of Texas, such time period or deadline shall be extended to the first
business day thereafter.
     11.16 Independent Contract Consideration. Seller acknowledges that
contemporaneously with the execution of this Contract, Purchaser has delivered
to Seller $50.00. Such amount has been bargained for as consideration for
Purchaser’s exclusive option to purchase the Property and for Seller’s execution
of this Contract. Such amount is in addition to the Earnest Money, is
non-refundable, and shall be retained by Seller notwithstanding any other
provision of this Contract.
     11.17 Condemnation. If during the pendency of this Contract and prior to
Closing, condemnation proceedings are commenced with respect to all or any
portion of the Property,
West Plano Land — Diodes Contract of Sale

27



--------------------------------------------------------------------------------



 



Seller shall immediately notify Purchaser. In such event, Purchaser may, at its
option, either (i) elect to terminate this Contract by written notice to Seller
within ten (10) business days after receipt by Purchaser of such notice;
whereupon, the Earnest Money shall be immediately returned to Purchaser, and,
except for the Surviving Obligations, neither party shall have any further
rights, obligations, or remedies under this Contract, or (ii) elect to close the
transaction, in which event, Purchaser shall be entitled to all proceeds of any
award or payment in lieu thereof resulting from such proceedings, and the
Purchase Price will be paid in full by Purchaser at Closing. In the event that
Purchaser elects to close the transaction, Seller shall assign to Purchaser at
Closing such rights which Seller might have with respect to any condemnation
award or payment in lieu thereof.
     11.18 Substitution of Legal Description. When the Survey has been prepared
and approved or deemed to be approved by Purchaser in accordance with the
provisions of Section 5, the legal description of the Property set forth thereon
shall be substituted for the description set forth on Exhibit “A” attached
hereto, and this Contract shall be deemed automatically amended by such
substitution.
     11.19 Survival. The provisions of this Contract that are expressly stated
to survive Closing, or termination of this Contract and those obligations of the
parties hereto that by their own terms are performable after Closing shall
survive the Closing and are referred to herein as “Surviving Obligations.” The
representations and warranties of Seller and Purchaser set forth in Section 7.01
and Section 7.04 hereof shall survive Closing for a period of one year and are
included within the Surviving Obligations.
     11.20 Interpretation. Where required for proper interpretation, words in
the singular shall include the plural, and words of any gender shall include all
genders. The descriptive headings of the sections of this Contract are for
convenience only and shall not control or affect the meaning of construction of
any of the provisions hereof.
     11.21 Waiver. No waiver by either party of any of its rights or remedies
hereunder shall be considered a waiver of any other or subsequent right or
remedy. No waiver by either party of any of its rights or remedies hereunder
shall be effective unless evidenced by a written instrument executed by the
waiving party.
     11.22 Memorandum of Contract; Confidentiality. Neither party shall record a
memorandum of this Contract in the real property records of the county in which
the Property is located. The parties agree that the existence of this Contract
along with its terms and conditions and all prior negotiations between the
parties with regard to the Property, shall be kept confidential by the parties
and shall not be disclosed to any third party except to the Title Company, the
parties’ brokers and legal representatives, prospective financing sources of
Purchaser, and such other third parties who have a specific need to know such
information and except as may be required by applicable law. The information
given to all third parties shall be limited to such information as is necessary
for the carrying out of their duties with regard to the sale and purchase of the
Property under this Contract. All media releases, public announcements and
public disclosures by Purchaser or Purchaser’s Representatives shall be
coordinated with and approved in writing by Seller prior to the release thereof.
Except for any announcement intended solely for internal distribution by
Purchaser or any disclosure required by legal,
West Plano Land — Diodes Contract of Sale

28



--------------------------------------------------------------------------------



 



accounting or regulatory requirements beyond the reasonable control of
Purchaser, all media releases, public announcements or public disclosures
(including, but not limited to, promotional or marketing material) by Purchaser
or its employees or agents relating to this Contract or its subject matter, or
including the name, trade name, trade mark, or symbol of Seller or any affiliate
of Seller, shall be coordinated with and approved in writing by Seller prior to
the release thereof. Purchaser shall not represent directly or indirectly that
any contract or any service provided by Purchaser to Seller has been approved or
endorsed by Seller or include the name, trade name, trade mark, or symbol of
Seller or any affiliate of Seller without Seller’s express written consent.
     11.23 Termination of Offer. This document, when first signed by either
party, represents an offer to sell or purchase the Property, as the case may be,
that shall automatically expire (without any further notice from or action by
such party) in fifteen (15) days unless it is signed by both parties within such
period.
     11.24 Conveyance Plat. It is understood and acknowledged that Purchaser, at
its sole cost and expense, will seek to obtain approval of a conveyance plat for
the Property meeting the requirements of the Subdivision Ordinance of the City
of Plano, Texas in accordance with (i) the boundary of the Property shown on the
Survey and (ii) all applicable laws (the “Conveyance Plat”) prior to the
Closing, although the approval of a Conveyance Plat shall not be a condition to
the Closing hereunder. Seller agrees to cooperate, at no expense to Seller, by
providing all necessary signatures and taking other necessary actions to assist
Purchaser in applying for and obtaining approval of the Conveyance Plat.
Purchaser acknowledges that development of the Property cannot occur absent an
approved and recorded Conveyance Plat and compliance with the other platting and
development requirements of the City of Plano.
     11.25 Development Management Agreement. As part of the consideration for
this contract, Purchaser and Trammell Crow Company, or its affiliate designee,
(the “Development Manager”) have agreed to execute and deliver a Development
Management Agreement (the “Development Agreement”) providing for a fee to the
Development Manager equal to 7.5% of the hard costs and managed soft costs
(excluding the Purchase Price for the Property) for oversight of the design and
construction of the office headquarters building over a design and construction
period to substantial completion estimated to be 15 months, with any time and
services provided by the Development Manager in excess of 15 months and not
resulting solely by a breach by the Development Manager of the Development
Agreement to be compensated by an additional fee of $1,000 per day payable to
the Development Manager. The parties to the Development Agreement will negotiate
in good faith to reach mutual agreement on the terms and form of the Development
Agreement prior to the commencement of any construction on the Property by
Purchaser and in any event no later than the Construction Commencement Deadline.
The obligations under this Section 11.25 shall survive Closing and may be
enforced by the parties and the Development Manager.
[SIGNATURE PAGES FOLLOW]
West Plano Land — Diodes Contract of Sale

29



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser have executed this Contract as
follows:

            SELLER:

WEST PLANO LAND COMPANY, LP,
a Delaware limited partnership
      By:   West Plano Land Company — GP LLC,         a Delaware limited
liability company,        its sole general partner              By:          
Mark C. Allyn        President             Date:                               ,
2008     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
West Plano Land — Diodes Contract of Sale

 



--------------------------------------------------------------------------------



 



            PURCHASER:

DIODES INCORPORATED,
a Delaware corporation
      By:           Richard D. White        Sr. VP — Finance             Date:
                                                   , 2008     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]
West Plano Land — Diodes Contract of Sale

 



--------------------------------------------------------------------------------



 



TITLE COMPANY (FOR THE SOLE PURPOSE OF ACKNOWLEDGING RECEIPT OF A FULLY EXECUTED
COPY OF THIS CONTRACT AND AGREEING TO HOLD AND DISBURSE THE EARNEST MONEY AND
ANY OTHER FUNDS RECEIVED BY IT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF
THIS CONTRACT):

                  REPUBLIC TITLE OF TEXAS, INC.
 
               
By:
                             
 
  Title:                              
 
  Date:                              
 
               
 
                SELLER’S BROKER (FOR THE SOLE PURPOSE OF
ACKNOWLEDGING SECTION 11.01)
 
                CB RICHARD ELLIS, INC.
 
               
By:
                             
 
  Title:                              
 
  Date:                              
 
               
 
                PURCHASER’S BROKER (FOR THE SOLE PURPOSE OF
ACKNOWLEDGING SECTION 11.01)        
 
                JAN’S REALTY, INC.        
 
               
By:
                             
 
  Title:                              
 
  Date:                              

West Plano Land — Diodes Contract of Sale

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
DESCRIPTION OF PROPERTY
(GRAPHIC) [v42935v4293501.gif]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT “B”
SPECIAL WARRANTY DEED
GRANTEE’S ADDRESS:
Diodes Incorporated
15660 North Dallas Parkway, Suite 850
Dallas, Texas 75248
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.
SPECIAL WARRANTY DEED

         
THE STATE OF TEXAS
  §    
 
  §   KNOW ALL MEN BY THESE PRESENTS
COUNTY OF COLLIN
  §    

     THAT, WEST PLANO LAND COMPANY, LP a Delaware limited partnership
(“Grantor”), for and in consideration of the sum of Ten and No/100 Dollars
($10.00) cash in hand paid by Diodes Incorporated, a Delaware corporation, with
an address of 15660 North Dallas Parkway, Suite 850, Dallas, Texas 75248
(“Grantee”) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Grantor, has GRANTED, BARGAINED,
SOLD, and CONVEYED, and by these presents does GRANT, BARGAIN, SELL, and CONVEY
unto Grantee, the real property more particularly described on Exhibit “A”
attached hereto, together with all improvements, rights, appurtenants, and
hereditaments located thereon (the “Property”).
     This conveyance is being made by Grantor and accepted by Grantee subject to
those certain title exceptions set forth in Exhibit “B” attached hereto and made
a part hereof for all purposes, but only to the extent that such exceptions are
valid, existing, and, in fact, affect the Property. Property taxes having been
adjusted between Grantor and Grantee and appropriate payments or credits having
been made to Grantee, Grantee assumes and shall be responsible for payment of
all property taxes, including but not limited to all “rollback” or similar
property taxes.

B-1



--------------------------------------------------------------------------------



 



     The Property is sold and conveyed in its “AS IS, WHERE IS” condition,
without any warranty, express or implied, of habitability or fitness for a
particular purpose, or any other warranty or assurance, it being understood and
agreed that Grantee acquires the Property subject to any and all defects.
Deed Restrictions
     Grantee will construct, occupy and operate improvements on the Property for
use as an office headquarters building for Purchaser and to be substantially
occupied by Purchaser or its successor and its employees and ancillary uses
associated with such office headquarters use that primarily serve and benefit
the occupants in the improvements on the Property (e.g. tenant employee
cafeteria, deli, gift shop, lobby banking, etc.) Without limiting the foregoing,
it is specifically agreed that the Property may not be used for (i) commercial
office building development (as hereafter defined) other than an office for the
headquarters of Grantee, its employees and successors, (ii) any retail intended
to serve and benefit the general public, or motor or drive-through banking,
(iii) restaurant (intended to primarily serve and benefit the general public
outside of the occupants of the improvements on the Property), (iv) hotel,
(v) town home and multi-family residential development, (vi) free-standing
restaurant and/or retail pads, and (vii) medical office condominiums. For
purposes hereof, “commercial office building development” shall mean any
building or combination of buildings and other amenities which is used for
office purposes other than an office for the headquarters of Grantee, its
employees and successors, not exceeding three stories in height [and with no
more than twenty percent (20%) of the leasable area in the building being leased
to third parties not owned or controlled by, or under common control with,
Grantee. Further, any office headquarters building constructed on the Property
must otherwise be incompliance with the Declarations applicable to the Property
(and thus shall be subject to approval by the Legacy Association’s Design Review
Board) and must be designed and constructed with an exterior appearance at least
comparable to first class office buildings on other properties in the vicinity
of the Property. These restrictions will be binding upon, and will be a covenant
running with the land as to the Property and will remain in effect until the
earlier of (a) recordation in the real property records of Collin County, Texas
of a written release of this covenant executed by Grantor and Grantee or
(b) fifteen (15) years after the date of this deed; provided, however,
notwithstanding the foregoing, the restriction prohibiting commercial office
building development other than an office headquarters of Grantee not to exceed
three stories in height and the restrictions on leasing to unaffiliated third
parties will remain in effect only until the earlier of (i) recordation in the
real property records of Collin County, Texas of a written release of such
commercial office building development restriction or (ii) ten (10) years after
the date of this deed.
     TO HAVE AND TO HOLD the Property, together with, all and singular, the
rights and appurtenances thereto in anywise belonging, to Grantee and Grantee’s
heirs, executors, administrators, legal representatives, successors, and assigns
forever, and subject to the exceptions set forth on the attached Exhibit “B”,
Grantor does hereby bind Grantor and Grantor’s heirs, executors, administrators,
legal representatives, successors, and assigns, against every person whomsoever
lawfully claiming or to claim the same, or any part thereof by, through, or
under Grantor, but not otherwise.

B-2



--------------------------------------------------------------------------------



 



EXECUTED to be effective _______________, 2008.

            GRANTOR:

WEST PLANO LAND COMPANY, LP,
a Delaware limited partnership
      By:   West Plano Land Company — GP LLC,         a Delaware limited
liability company,        its sole general partner   

            By:           Mark C. Allyn        President     

     
THE STATE OF TEXAS
  §
 
  §
COUNTY OF DALLAS
  §

     This instrument was acknowledged before me on                     , 200__
by Mark C. Allyn, President of West Plano Land Company — GP LLC, a Delaware
limited liability company, sole general partner of West Plano Land Company, LP,
a Delaware limited partnership, on behalf of said limited partnership.

     
 
  Notary Public in and for the State of Texas
 
  Printed Name:                                                             
 
   
 
  My Commission Expires:                                         

B-3



--------------------------------------------------------------------------------



 



EXHIBIT “A” TO THE SPECIAL WARRANTY DEED
PROPERTY DESCRIPTION

B-4



--------------------------------------------------------------------------------



 



EXHIBIT “B” TO THE SPECIAL WARRANTY DEED
PERMITTED EXCEPTIONS

B-5



--------------------------------------------------------------------------------



 



EXHIBIT “C”
ESTOPPEL CERTIFICATE
     THIS ESTOPPEL CERTIFICATE (this “Certificate”) dated as of
                    , 20___, is executed and delivered by LEGACY ASSOCIATION, a
Texas non-profit corporation (“Association”), to and in favor of
                                        , a                      (“Purchaser”).
RECITALS
     1. The property (the “Property”) more particularly described on Exhibit A
attached hereto is the subject of a contract for the purchase and sale of real
estate by and between                                         
 (“                    ”) and Purchaser (the “Contract”).
     2. Purchaser requires, as a condition to such acquisition, that the
Association execute and deliver this Certificate.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the Association
hereby represents and warrants to, and covenants and agrees with, Purchaser as
follows:
     As of the date hereof, all fees, assessments and charges to the Property
and the owner thereof have been or shall be paid in full and thereafter there
shall remain no unpaid assessments levied against the Property except as set
forth in Paragraph 4 below.
     As of the date hereof, no default or event of default currently exists by
the current owner with respect to the Property, and the Association has no claim
or lien against the Property or its owner with respect to the Property which is
not satisfied.
     The use of the Property is currently in compliance with the existing
Association Declaration and the covenants, conditions and restrictions affecting
the Property.
     The Regular Assessment (as defined in the Association Declaration) for the
Property for calendar year 2008 is $                     per gross acre, based
upon                      gross acres. The last payment by the existing owner of
the Property of its Regular Assessment for                        quarter 20___
was made on                     , 20___. The ___ quarter 20___ Regular
Assessment has not yet been invoiced and is not yet due and payable. The
Association will invoice Purchaser for the full amount of the
                       quarter 20___ Regular Assessment due for the Property on
or about                      20___, which will be due and payable in
                     20___. Purchaser’s estimated                       quarter
20___ Regular Assessment is approximately $                    .
     The Special Member Assessment (as defined in the Association Declaration)
for the Property for calendar year 20___is $ N/A. The last payment by the
current owner of the Property of its Special Member Assessment was made on N/A.
The next scheduled payment owner of the Property of its Special Member
Assessment is $ N/A.
     As of the date of this Certificate, the Association maintains a reserve
fund pursuant to Section 3.5 of the Association Declaration, which reserve fund
currently equals $                     as of the                       Quarter
20___.

C-1



--------------------------------------------------------------------------------



 



     The current owner of the Property is a Class A Member (as defined in the
Association Declaration) and will be entitled to one (1) vote per acre based on
an estimated                       gross acres. The Class B Member (as defined
in the Association Declaration) status formerly held by Electronic Data Systems
Corporation has terminated and no other party is a Class B Member or has the
right to become a Class B Member.
     The Property comprises approximately                       % of the entire
property subject to the Association.
     The undersigned has all necessary power and authority to execute and
deliver this Certificate without the joinder of any other person or entity and
the individual signing this Certificate on behalf of the Association is fully
authorized and empowered to do so and to bind the Association and the
Association’s Board of Directors to the matters set forth in this Certificate.
     This Certificate shall inure to the benefit of Purchaser and its successors
and assigns. This Certificate shall not be deemed to alter or modify any of the
terms and conditions of the Association Declaration or covenants, conditions and
restrictions that affect the Property.
SIGNATURE PAGE FOLLOWS

C-2



--------------------------------------------------------------------------------



 



     EXECUTED AND DELIVERED as of the date first above written.

            ASSOCIATION:

LEGACY ASSOCIATION,
a Texas non-profit corporation
      By:           Name:   Patrick J. McInroe        Its:        President     

     
STATE OF TEXAS

COUNTY OF COLLIN
  §
§
§

     This instrument was acknowledged before me on the         day
of                     20___, by Patrick J. McInroe, President of Legacy
Association, a Texas non-profit corporation, on behalf of said Association.
_______________________________________________
Notary Public in and for the State of Texas
Printed Name: _____________________
My Commission Expires: _____________

C-3



--------------------------------------------------------------------------------



 



Exhibit “A” to Estoppel Certificate
The Property

C-4



--------------------------------------------------------------------------------



 



EXHIBIT “D”

FORM OF MEMORANDUM OF REPURCHASE OPTION

     
THE STATE OF TEXAS

COUNTY OF COLLIN
  §
§
§

     THIS MEMORANDUM OF OPTION AGREEMENT is made this _________ day of _________
200_, by and between WEST PLANO LAND COMPANY, LP, a Delaware limited partnership
(“West Plano”), and DIODES INCORPORATED, a Delaware corporation (“Diodes”), on
the terms and conditions hereinafter set forth.
     WHEREAS, pursuant to Section 11.05 of that certain Contract for the
Purchase and Sale of Real Estate dated _________, 2008 by and between West
Plano, as Seller, and Diodes, as Purchaser, (the “Contract”) Diodes has granted
to West Plano an option to repurchase the Property (as defined in the Contract
and herein so called) with respect to the tract of land more particularly
described on Exhibit A attached hereto and made a part hereof, in accordance
with the terms and conditions of the Contract.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Diodes and West Plano hereby
provide public notice of the options to repurchase the Property granted by
Diodes to West Plano pursuant to the Contract. If the option to repurchase the
Property expires or terminates in accordance with the terms of the Contract this
Memorandum shall terminate and be null and void. Following any such termination,
West Plano shall promptly after a request made by Diodes execute a termination
of this Memorandum (in recordable form) if this Memorandum terminates as
described above.
     Information concerning the Contract may be obtained by contacting West
Plano Land Company, LP, Attention: Mark C. Allyn, 2100 Ross Avenue, Suite 400,
Dallas, Texas 75201.
(SIGNATURE PAGES FOLLOW)

D-1



--------------------------------------------------------------------------------



 



     Effective as of the day and year set forth above.
WEST PLANO:

WEST PLANO LAND COMPANY, LP,
a Delaware limited partnership

  By:  
West Plano Land Company — GP LLC,
a Delaware limited liability company,
its sole general partner

                  By:           Mark C. Allyn        President     

     
THE STATE OF TEXAS

COUNTY OF __________
  §
§
§

     This instrument was acknowledged before me on _________, 200_ by Mark C.
Allyn, President of West Plano Land Company — GP LLC, a Delaware limited
liability company, sole general partner of West Plano Land Company, LP, a
Delaware limited partnership, on behalf of said limited partnership.
Notary Public in and for the State of Texas

Printed Name: __________________________
My Commission Expires: __________________

D-2



--------------------------------------------------------------------------------



 



DIODES:
DIODES INCORPORATED,
a Delaware corporation

                  By:           Richard D. White        Sr. VP — Finance     

     
THE STATE OF TEXAS

COUNTY OF ________
  §
§
§

     This instrument was acknowledged before me on _________, 2008 by _________,
_________ of Diodes incorporated, a _________ corporation, on behalf of said
corporation.
Notary Public in and for the State of Texas

Printed Name: ____________________________
My Commission Expires: ____________________

D-1



--------------------------------------------------------------------------------



 



EXHIBIT “E”

[Intentionally Omitted]

E-1



--------------------------------------------------------------------------------



 



EXHIBIT “F”
FORM OF CONTRACT OF SALE
(FOR USE UPON GRANTOR’S EXERCISE OF ITS RIGHT OF FIRST REFUSAL)
 
[SELLER]
[SELLER’S ADDRESS]
                                                                               ,
20___
[BUYER]
[BUYER’S ADDRESS]
Attn.:                                        

  Re:  
Sale of approximately ____ acres of land in Collin County, Texas, shown or
described on Exhibit A attached hereto and the improvements thereon, if any (the
“Relevant Property”)

Ladies and Gentlemen:
This letter confirms the agreement of [SELLER NAME] (“Seller”) to sell the
Relevant Property referenced above to [BUYER NAME] (“Buyer”) if certain
contingencies are resolved or waived as described below. Buyer and Seller agree
that the sale will be governed by the following terms and conditions
1) Price and Other Terms and Conditions.
     (A) Purchase Price. The purchase price for the Relevant Property (the
“Purchase Price”) will be $                    .
     (B) Earnest Money: $                     of earnest money (the “Earnest
Money”) will be deposited by Buyer with [Name and Address of Title Company] (the
“Title Company”). Upon any termination of this agreement which is effective
prior to the expiration of the Inspection Period described below, $100 of the
Earnest Money will be paid to Seller, as consideration for this agreement, and
the remainder of the Earnest Money will be promptly refunded to Buyer.
Otherwise, at closing, the Earnest Money will be applied to the Purchase Price.
So long as the Title Company holds the Earnest Money, the Title Company will be

F-1



--------------------------------------------------------------------------------



 



[Name of Buyer]
[Date]
Letter Agreement — Page 2
expected to keep the Earnest Money invested as reasonably requested by Buyer;
provided, Buyer has notified the Title Company and Seller of Buyer’s federal tax
ID#. Any interest earned on the Earnest Money will be reported as income by
Buyer for income tax purposes. For purposes of this agreement, however, such
interest will be added to (and applied in accordance with this agreement as)
Earnest Money.
     (C) Date and Place for Closing. Closing of the sale will occur in the
offices of the Title Company no later than 15 days after the end of the
Inspection Period (as defined below). Time is of the essence.
[NOTE: The next two subparagraphs are subject to any adjustments indicated by
the Proposal.]
     (D) Closing Costs. Ad valorem taxes and any other ongoing expenses related
to the Relevant Property will be prorated at closing, based upon the best
estimates available if actual amounts cannot yet be determined. However, any
“rollback” taxes or other taxes to be paid after closing for any period prior to
closing because of a change in ownership or use of the Relevant Property will be
for the account of Seller and will be credited against the Purchase Price.
Further, any such “rollback” taxes will be computed as if use of the Relevant
Property will change to commercial uses immediately after closing. Buyer and
Seller will each pay its own attorneys’ fees. Seller will also pay the basic
premium for the owner’s title insurance policy required in favor of Buyer by
this agreement; but the additional premium (if any) required because of any
special endorsements or modifications to the policy (including the “survey
deletion”) required by Buyer will be paid by Buyer.
     (G) “AS IS” Sale. The Relevant Property is to be sold and conveyed “AS IS”
without any representation or warranty by Seller, except (1) the title
warranties in the special warranty deed to be delivered by Seller as provided
below, (2) the representations concerning Seller’s tax status in the non-foreign
certificate to be delivered by Seller as provided below, and (3) that Seller
does make the following representations to Buyer, subject to any contrary
information known to or discovered by Buyer during the Inspection Period:

  (a)  
Seller has not, except as may be disclosed in written materials delivered to
Buyer as provided in paragraph 2(C) below, been notified of any violation of
environmental laws concerning the Relevant Property.
    (b)  
There are no judicial or administrative actions, suits or proceedings pending
or, to the Seller’s knowledge, threatened against or affecting Seller concerning
the

F-2



--------------------------------------------------------------------------------



 



[Name of Buyer]
[Date]
Letter Agreement — Page 3
     Relevant Property, including any such actions, suits or proceedings for the
condemnation of any part of the Relevant Property.

  (c)  
There are no parties in possession of the Relevant Property, except as permitted
under any existing agricultural lease which can be terminated without cost by
the owner of the Relevant Property on short notice.

2) Items to Be Delivered Before Closing.
     (A) Survey: If Seller has not already done so, Seller will within 10 days
after the date of this agreement provide to Buyer an updated survey of the
Relevant Property (the “Survey”) prepared and certified by a licensed,
professional surveyor, showing all easements, setbacks and other encumbrances
which can be shown on a survey, and confirming the Net Area used to compute the
Purchase Price.
     (B) Title: If Seller has not already done so, Seller will within 10 days
after the date of this agreement provide to Buyer a copy of a current commitment
for title insurance (the “Commitment”), issued by the Title Company in the
amount of the Purchase Price, covering the Relevant Property, and delivered
together with copies of all special title exceptions noted in the Commitment.
     (C) Other Materials: If Seller has not already done so, Seller will within
10 days after the date of this agreement provide to Buyer copies of (1) all
environmental reports (if any) pertaining to the Relevant Property (whether one
or more, the “Report”) that Seller received when it acquired the Relevant
Property or that are otherwise be available to Seller, (2) any governmental
permits previously received by Seller regarding the use and maintenance of the
Relevant Property, and (3) any correspondence or notices from any governmental
authorities or other parties that Seller has received concerning the Relevant
Property and possible or alleged violations of environmental or other laws.
No representations of accuracy will be implied by Seller’s delivery of any
Report or other information to Buyer.
3) Items to Be Delivered At Closing.
     (A) Deed. Seller will convey its interest in the Relevant Property to Buyer
by a special warranty deed (the “Deed”), which will be expressly subject to
Identified Encumbrances (as defined below).

F-3



--------------------------------------------------------------------------------



 



[Name of Buyer]
[Date]
Letter Agreement — Page 4
     (B) Non-foreign Certificate. Seller will deliver a certificate of
non-foreign status to Buyer at closing as needed to comply with the provisions
of the Foreign Investors Real Property Tax Act (FIRPTA).
     (C) Title Policy. At the closing, Seller will deliver to Buyer an owner’s
title policy issued by the Title Company (or written confirmation from the Title
Company that it is then unconditionally prepared to issue such a policy). The
policy will be subject only to standard printed exceptions (with the “survey
deletion” made if requested by Buyer) and Identified Encumbrances.
     (D) Title Company Certificates. Seller will deliver any evidence of
authority and owner’s affidavit that may reasonably be required by the Title
Company as a condition to its delivery of the owner’s title insurance policy to
Buyer.
4) Contingencies.
The sale will be contingent upon satisfaction or wavier of each of the following
conditions:
     (A) Signing and Earnest Money. Within 10 days after the date of this
agreement, Buyer must have signed and returned this agreement to Seller and must
have deposited the Earnest Money with the Title Company.
     (B) Inspection. Buyer must be satisfied with the condition and suitability
of the Relevant Property after further inspections as Buyer deems appropriate
during the period that commences when this agreement is fully executed and that
ends 30 days after the date of this letter (the “Inspection Period”). Seller
will permit entry upon the Relevant Property by Buyer and its representatives
and consultants to conduct such inspections throughout the Inspection Period. If
Buyer is not satisfied during the Inspection Period for any reason whatsoever,
Buyer may terminate this agreement and receive a refund of the Earnest Money by
written notice to Seller. If, however, Buyer fails to notify Seller in writing
of the termination of this agreement before the end of the Inspection Period,
Buyer will be deemed to have waived this inspection contingency.
     (C) Review of Title and Other Materials. Before the expiration of the
Inspection Period, Buyer must receive, and be satisfied with all title
exceptions and other matters disclosed in, the Survey, the Commitment and the
Report or any other materials concerning the Relevant Property delivered to
Buyer by Seller. Special title exceptions listed in Schedule B of the
Commitment, as the same may be modified by the Title Company at the request of
Buyer, will constitute “Identified Encumbrances” for purposes of this agreement.

F-4



--------------------------------------------------------------------------------



 



[Name of Buyer]
[Date]
Letter Agreement — Page 5
     (D) No Other Surprises. Nothing shall occur or be discovered after the
Inspection Period and prior to closing that could materially and adversely
affect title to the Relevant Property or its condition, and Seller must have
been tendered the items which are listed above as items to be delivered to Buyer
at closing contemporaneously with Buyer’s tender of the Purchase Price.
5) Remedies.
If Buyer breaches this agreement prior to closing, Seller’s sole remedy will be
to collect and retain the Earnest Money as liquidated damages; provided,
however, that Buyer must indemnify Seller against any property damage (including
damage to the Relevant Property) or bodily injury caused by Buyer’s on-site
inspections of the Relevant Property.
6) Miscellaneous.
This agreement supersedes and replaces any prior agreements between the parties
concerning the Relevant Property.
This agreement will be binding upon and inure to the benefit of the parties and
their respective successors and assigns.
To facilitate execution, this agreement may be executed in multiple identical
counterparts. It will not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts, taken together, will collectively
constitute a single instrument. But it will not be necessary in making proof of
any of this agreement to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties to
this agreement. Any signature page may be detached from one counterpart and then
attached to a second counterpart with identical provisions without impairing the
legal effect of the signatures on the signature page. Signing and sending a
counterpart (or a signature page detached from the counterpart) by facsimile or
other electronic means to another party will have the same legal effect as
signing and delivering an original counterpart to the other party. A copy
(including a copy produced by facsimile or other electronic means) of any
signature page that has been signed by or on behalf of a party to this agreement
will be as effective as the original signature page for the purpose of proving
such party’s agreement to be bound.

F-5



--------------------------------------------------------------------------------



 



[Name of Buyer]
[Date]
Letter Agreement — Page 6
     If the foregoing correctly sets forth your agreements, please execute a
copy of this letter in the space provided below and return the copy to Seller.
Very truly yours,
“Seller”
__________________________________________________, a
__________________________________________________

                  By:           Name:           Title:        

     Accepted and agreed as of the date first above written:
“Buyer”
__________________________________________________, a
__________________________________________________

                  By:           Name:           Title:        

F-6



--------------------------------------------------------------------------------



 



EXHIBIT “G”
FORM OF MEMORANDUM OF RIGHT OF FIRST OFFER
AND RIGHT OF FIRST REFUSAL

     
THE STATE OF TEXAS

COUNTY OF COLLIN
  §
§
§

     THIS MEMORANDUM OF RIGHT OF FIRST OFFER AND RIGHT OF FIRST REFUSAL is made
this _________ day of _________, 2008, by and between WEST PLANO LAND COMPANY,
LP, a Delaware limited partnership (“West Plano”), and DIODES INCORPORATED a
Delaware corporation (“Diodes”), on the terms and conditions hereinafter set
forth.
     WHEREAS, pursuant to that certain Contract for the Purchase and Sale of
Real Estate dated _________, 2008 by and between West Plano, as Seller, and , as
Purchaser (the “Contract”), Diodes has granted to West Plano a right of first
offer and a right of first refusal to purchase the Property (as defined in the
Contract and herein so called) with respect to the tract of land more
particularly described on Exhibit A attached hereto and made a part hereof, in
accordance with the terms and conditions of the Contract.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Diodes and West Plano hereby
provide public notice of the right of first offer and right of first refusal to
purchase the Property granted by Diodes to West Plano pursuant to the Contract.
If the right of first offer and right of first refusal expire or terminate in
accordance with the terms of the Contract, this Memorandum shall terminate and
be null and void. Following any such termination, West Plano shall promptly
after a request made by Diodes execute a termination of this Memorandum (in
recordable form) if this Memorandum terminates as described above.
     Information concerning the Contract may be obtained by contacting West
Plano Land Company, LP, Attention: Mark C. Allyn, 2100 Ross Avenue, Suite 400,
Dallas, Texas 75201.
(SIGNATURE PAGES FOLLOW)

G-1



--------------------------------------------------------------------------------



 



     Effective as of the day and year set forth above.

            WEST PLANO:

WEST PLANO LAND COMPANY, LP,
a Delaware limited partnership
   

  By:  
West Plano Land Company — GP LLC,
a Delaware limited liability company,
its sole general partner

                  By:           Mark C. Allyn        President     

     
THE STATE OF TEXAS

COUNTY OF DALLAS
  §
§
§

     This instrument was acknowledged before me on _________, 2008 by Mark C.
Allyn, President of West Plano Land Company — GP LLC, a Delaware limited
liability company, sole general partner of West Plano Land Company, LP, a
Delaware limited partnership, on behalf of said limited partnership.
_____________________________
Notary Public, State of Texas
____________________________________
My Commission Expires:

G-2



--------------------------------------------------------------------------------



 



DIODES:
DIODES INCORPORATED,
a Delaware corporation

                  By:           Richard D. White        Sr. VP — Finance     

     
THE STATE OF TEXAS

COUNTY OF _________
  §
§
§

     This instrument was acknowledged before me on _________, 2008 by Richard D.
White, Sr. VP — Finance of Diodes Incorporated, a Delaware corporation, on
behalf of said corporation.
Notary Public in and for the State of Texas
Printed Name:                                                 
My Commission Expires:                              

G-3